

 
 
Exhibit 10.1
 
 
 


Summary Plan Description for


The Dow Chemical Company
Company-Paid Life Insurance Plan
Employee-Paid Life Insurance Plan
Dependent Life Insurance Plan


APPLICABLE TO ACTIVE SALARIED EMPLOYEES AND ACTIVE HOURLY EMPLOYEES WHOSE
COLLECTIVE BARGAINING UNIT HAS AGREED TO THIS PLAN


Amended and Restated
Effective January 1, 2014 and thereafter until superseded


This Summary Plan Description (SPD) is updated from time to time.
An updated version supersedes all prior versions of this SPD.


Copies of updated SPDs (including this SPD) can be found on the Dow Intranet at
My HR Connection or by requesting a copy from the Human Resources (HR) Service
Center, Employee Development Center, Midland, MI 48674, telephone 877-623-8079
or 989-638-8757. Summaries of modifications may also be published from time to
time.

4
Content Steward: Dombek
January 1, 2014
Literature #318-60507

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


Overview
This is the Summary Plan Description (“SPD”) for The Dow Chemical Company Group
Life Insurance Program’s Company-Paid Life Insurance Plan (“Company-Paid Life
Insurance Plan”) and The Dow Chemical Company Employee-Paid and Dependent Life
Insurance Program’s Employee-Paid Life Insurance Plan (“Employee-Paid Life
Insurance Plan”) and Dependent Life Insurance Plan (“Dependent Life Insurance
Plan”), applicable to eligible Employees (hereafter collectively referred to as
the “Plans” or individually as “Plan”).
Each of the Plans is sponsored and administered by The Dow Chemical Company (the
“Company”) and provides group term life insurance underwritten by Metropolitan
Life Insurance Company (“MetLife”). The term Employee is defined in the
Definitions Appendix.
This SPD is separated into four different chapters and several appendices:
•
Chapter One – a description of the Company-Paid Life Insurance Plan. The premium
is paid by Dow, and this Plan provides automatic coverage for eligible
Employees.

•
Chapter Two – a description of the Employee-Paid Life Insurance Plan. You must
enroll and pay the premiums for this coverage to receive it.

•
Chapter Three – a description of the Dependent Life Insurance Plan. You must
enroll and pay the premiums for this coverage to receive it.

•
Chapter Four – general information applicable to all of the Plans

•
Claims Procedures Appendix

•
Definitions Appendix (Glossary of terms used throughout this SPD)

The Plans are technically part of two Programs sponsored by the Company
(referred to in this SPD as the “Programs”):
•
The Company-Paid Life Insurance Plan is part of The Dow Chemical Company Group
Life Insurance Program (ERISA Plan #507).

•
The Employee-Paid Life Insurance Plan and the Dependent Life Insurance Plan are
part of The Dow Chemical Company Employee-Paid and Dependent Life Insurance
Program (ERISA Plan #515).

The Plans are governed by the plan documents for these two Programs, which are
the legal instruments under which the Programs are operated. These legal
instruments are referred to in this SPD as the “Plan Document.” If there is any
inconsistency between this SPD and the applicable Plan Document, the applicable
Plan Document shall govern.
This SPD contains important information about your benefits under the Plans.
However, it does not contain all of the information that may pertain to your
benefits. Further information can be found in the Plan Document for the
applicable Program. You may request a copy of the applicable Plan Document from
the Plan Administrator.
The Dow Chemical Company reserves the right to amend, modify or terminate the
Plans (and any of the programs of which the Plans are a part) at any time in its
sole discretion.


This SPD and the Plan Documents do not constitute a contract of employment.

5

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


Capitalized words in this SPD are defined either in the Plan Document for the
applicable Program, or in the Definitions Appendix. A pronoun or adjective in
the masculine gender includes the feminine gender, and the singular includes the
plural, unless the context clearly indicates otherwise.
References to “Dow” and “Participating Employers” are used interchangeably, and
both refer collectively to The Dow Chemical Company and the subsidiaries and
affiliates of The Dow Chemical Company that are authorized to participate in the
Plans. The “Company” means The Dow Chemical Company.

6

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


Chapter One
Company-Paid Life Insurance
Chapter One of the SPD describes the Company-Paid Life Insurance Plan (referred
to in this chapter of the SPD as the “Plan”), offered under The Dow Chemical
Company Group Life Insurance Program (referred to in this chapter of the SPD as
the “Program”).
ELIGIBILITY
Salaried Employees
Salaried Employees of a Participating Employer with regular, active, Full-Time
or Less-Than-Full-Time status are eligible and are automatically covered under
this Plan, except as follows:
•
If you are enrolled in the Key Employee Insurance Program (“KEIP”), you are not
eligible for Company-Paid Life Insurance coverage, except that on the later of
“program completion date” or “retirement” (as those terms are defined in KEIP),
if you would otherwise have been eligible for coverage under the Plan, you may
resume eligibility for the Plan; and

•
If you were enrolled in The Dow Chemical Company Executive Split Dollar Life
Insurance Plan (“Dow Split Dollar Plan”) on September 30, 2002, and you have not
waived your rights under The Dow Chemical Company Executive Split Dollar Life
Insurance Agreement, you are not eligible for coverage under the Plan.1 

Hourly Employees
Eligibility of Hourly Employees depends on whether the applicable collective
bargaining unit and the Participating Employer have agreed to this Plan. If the
terms of the applicable collective bargaining agreement specifically address
which Employees are eligible or not eligible for the Plan, then the terms of
such collective bargaining agreement shall govern. If the terms of the
collective bargaining agreement specify that Hourly Employees shall be provided
this Plan, but does not specifically address the category of Employees that are
eligible or not eligible, then only regular, active Employees with Full Time
status who are members of the collective bargaining unit are eligible for
coverage under the Plan.
Employees on a Leave of Absence
Eligibility for benefits under the Plan may continue during certain leaves of
absences approved by the Participating Employer, such as under the Company’s
Military Leave Policy, Family Leave Policy or Medical Leave Policy. The benefits
under the Plan shall be administered consistent with the terms of such approved
leaves of absences.
Disabled Employees
If you are being paid a benefit from the Dow LTD Program, The Dow Chemical
Company Michigan Hourly Contract Disability Plan, or The Dow Chemical Company
Texas Operations Total and Permanent Disability


1 If you were enrolled in The Dow Chemical Company Executive Split Dollar Plan
on September 30, 2002, and you signed a waiver of all your rights under The Dow
Chemical Company Executive Split Dollar Life Insurance Agreement between you and
The Dow Chemical Company, you are eligible until you no longer have active
Employee status, or until you elect to waive coverage. Once coverage is waived,
you will not be allowed to re-enroll in the future. On the Dow Benefits website,
the coverage described in this footnote is referred to as "Former Split Dollar
Life."

7

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


Plan, you may be eligible under the Plan. See the Special Coverage for Certain
Disabled Persons section of this Chapter One.
If you have been approved for disability payments under the Rohm and Haas
Company Health and Welfare Plan’s Long Term Disability Program, you are eligible
for life insurance coverage until you are no longer eligible to receive
disability payments under the Rohm and Haas Company Health and Welfare Plan’s
Long Term Disability Program. See the Special Coverage for Certain Disabled
Persons section of this Chapter One.
Eligibility Determinations
The Claims Administrator for Claims for an Eligibility Determination determines
eligibility to participate in the Plan. The Claims Administrator is a Plan
fiduciary and has the full discretion to interpret the provisions of the Plan
and to make findings of fact. Interpretations and eligibility determinations by
the Claims Administrator are final and binding on Participants (except to the
extent that determinations by the Initial Claims Reviewer are subject to review
by the Appeals Administrator).
If you want to file a Claim for an Eligibility Determination because you are not
sure whether you are eligible to participate in the Plan or have been told that
you are not, you must follow the procedures described in the Claims Procedures
Appendix.
ENROLLMENT
If you are an eligible Employee, you are automatically enrolled in Plan
coverage. Completing an enrollment form is necessary only to name your
beneficiary. You may waive coverage. If you want to waive coverage, you must
provide written notification to North America Benefits in a form and manner
acceptable to Dow North America Benefits. If you waive coverage, you waive
coverage permanently including, if applicable, any Retiree coverage. You may not
re-enroll in this Plan at any time in the future.
EMPLOYEE CONTRIBUTION
Dow provides Company-Paid Life Insurance at no cost to you. However, see “Tax
Consequences of Company-Paid Coverage,” below for a description of imputed
income that may apply.
AMOUNT OF COVERAGE
The amount of coverage is based on your annual pay:
•
For Salaried employees, base annual salary is used to calculate the life
insurance amount.

•
For Bargained-for employees, annual pay is calculated using your base hourly
rate.2 

Maximum Coverage
The maximum amount of coverage available is $1.5 million.3 




2 For Deer Park Bargained-for employees who receive a Department Relief
Operations (DRO) premium, the DRO premium is added to base hourly rate in the
annual pay calculation.
3 This maximum is waived if you are an Employee who was enrolled in The Dow
Chemical Company Executive Split Dollar Life Insurance Plan on September 30,
2002, and you signed a waiver of all your rights under The Dow Chemical Company
Executive Split Dollar Life Insurance Agreement between you and The Dow Chemical
Company.

8

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


Salaried Employees and Hourly Employees Whose Collective Bargaining Unit Has
Agreed to this Plan
In general, the Plan provides coverage of one times (1x) your base annual
salary, rounded up to the next $1,000.
A special rule applies to Michigan Operations Hourly Employees who were not
Actively at Work on January 1, 2008 but continue to be on the payroll (for
example due to a paid medical leave of absence). If such an individual was
covered at ½x prior to January 1, 2008, he may continue ½x coverage as long as
he continues to be on the payroll. If he returns to work, coverage will increase
to 1x when he is Actively at Work.
Your coverage automatically is adjusted as your base salary changes, provided
you are Actively at Work. If you are Less-Than-Full-Time, your 1x coverage is
based on your Full-Time base annual salary, and coverage is automatically
adjusted as your base salary changes. Whether you are Full-Time or
Less-Than-Full-Time, if you are not Actively at Work, any increase to your life
insurance will not be effective until you return to work.
Union Carbide Employees
If you are a Union Carbide employee, your benefit will be determined using your
annual pay at Union Carbide as of December 31, 2001, as determined under the
provisions of the Union Carbide Basic Life Insurance Plan. However, once your
annual base salary calculated under the normal provisions of the Plan exceeds
such amount, the normal provisions of the Plan will apply. At that time, the
Plan will no longer retain the December 31, 2001 Union Carbide annual pay
information and the amount of your coverage will be based on your annual base
salary calculated under the normal provisions of the Plan, without regard to
this special rule.
SPECIAL COVERAGE FOR CERTAIN DISABLED PERSONS
The Dow LTD Program
If you are eligible to participate in the Dow Employees’ Pension Plan or the
Union Carbide Employees’ Pension Plan and you have been approved to receive
benefit payments from the Dow LTD Program, you are eligible for Plan coverage
under the following circumstances:
If your date of “full disability” (as defined under the Dow LTD Program) is on
or after January 1, 2006, you are eligible for coverage when your LTD benefit
payments begin. The following applies to you:
If you were hired by Dow or Union Carbide on or after January 1, 2008, or you
have less than ten (10) years of Service under the Dow Employees’ Pension Plan
or the Union Carbide Employees’ Pension Plan, you are eligible for up to either
12 months or 24 months of company paid life insurance coverage. Coverage ends
prior to the expiration of the 12-month or 24-month period if you no longer
qualify for LTD status. The 12-month period applies if you have less than one
(1) year of Service. The 24-month period applies if you have more than one (1)
year of Service, but less than ten (10) years of Service.
If you were hired by Dow or Union Carbide prior to January 1, 2008 and you have
ten (10) or more years of Service, you are eligible for coverage until you are
no longer eligible to receive payments from the Dow LTD Program.
The amount of coverage is the same as the amount of coverage you had on the date
you were last Actively at Work. Currently, the Company pays the cost of this
coverage.

9

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


If your date of “full disability” (as defined under the Dow LTD Program) is
prior to January 1, 2006, the following applies to you.
You are eligible for Plan coverage until you are no longer eligible to receive
payments from the Dow LTD Program, at the same amount of Plan coverage you had
on the date you were last Actively at Work, up to one times (1x) your base
annual salary. Currently, the Company pays the cost of this coverage.
You are also eligible for an additional amount of coverage, which is determined
by the amount of Employee-Paid Life coverage you were enrolled in as an active
Employee immediately prior to being approved to receive payments from the Dow
LTD Program, but not to exceed 1x. (For example, if you were enrolled for 6x as
an active Employee, your coverage would be reduced to 1x.) Currently, the
Company pays the cost of this coverage, and this coverage continues until you
are no longer eligible to receive payments from the Dow LTD Program.
Texas Total and Permanent Disability
If (1) you were enrolled in The Dow Chemical Company Texas Operations Hourly
Total and Permanent Disability Plan (the “T&P Plan”), (2) you were deemed to be
“totally and permanently disabled” by the plan administrator of the T&P Plan,
and (3) it was determined that you are eligible to be in benefits pay status by
the plan administrator of the T&P Plan, then you are eligible for coverage under
the Plan equal to the amount of coverage you were enrolled in under the Texas
Operations Hourly Optional Life Insurance Contributory Plan (Contributory Life)
at the time you became totally and permanently disabled. Coverage ends the
earlier of (1) the date as of which you are determined to no longer be “totally
& permanently disabled” by the plan administrator of the T&P Plan, and (2) the
date you reach age 65.
Contract Disability Participants
If (1) you have been determined to be “totally and permanently disabled” by the
claims administrator of The Dow Chemical Company Michigan Hourly Contract
Disability Plan (the “Contract Disability Plan”) and (2) you are receiving
benefit payments from the Contract Disability Plan, then you are eligible to
receive the same company-paid life insurance coverage that you had as an active
Employee. Coverage ends the earlier of (1) the date as of which no longer are
eligible for benefit payments under the Contract Disability Plan and (2) the
date you reach age 65. If you were Actively at Work at age 65 or older and
subsequently became approved for benefits by the Contract Disability plan
administrator, your coverage will be determined by applying the appropriate
percentage from the following table to your base annual hourly rate effective
the day before you qualified to receive benefit payments under the Contract
Disability Plan, with a minimum of $5,000.
Your Age
Percentage
65
50 percent
66
30 percent
67
10 percent
68
5 percent



On and after your 70th birthday, the amount of your Retiree Company-Paid Life
Insurance benefits will be $5,000. Currently, the Company pays the cost of this
coverage.

10

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


Rohm and Haas Company Long Term Disability Participants
If you have been approved for disability payments under the Rohm and Haas
Company Health and Welfare Plan’s Long Term Disability Program, you are eligible
for life insurance coverage at the same level of coverage you had immediately
prior to your disability, if (1) your qualifying disability was incurred prior
to January 1, 2010 and (2) you continue to receive disability payments under the
Rohm and Haas Company Health and Welfare Plan’s Long Term Disability Program.
Such coverage continues at no cost to you until you are no longer eligible to
receive disability payments from that Program.
EFFECTIVE DATES OF COVERAGE
Beginning
Your coverage begins on your first day of active employment as an eligible
Employee of a Participating Employer, unless you were a former participant of
The Dow Chemical Company Executive Split Dollar Life Insurance Plan or the Union
Carbide Corporation Executive Life Insurance Plan as described above in the
Eligibility section of this Chapter One; in which case your coverage begins on
the first day of the month following the termination of your participation in
such executive life insurance plan.
Ending
Your Company-Paid Life Insurance coverage ends on the earliest of:
•
the date the Group Policy ends;

•
the date the Plan terminates;

•
the date you no longer meet the eligibility requirements of the Plan;

•
the date you elect to terminate your coverage; or

•
the date your employment ends.

PORTING COVERAGE TO AN INDIVIDUAL TERM LIFE POLICY
If your Company-Paid Life Insurance coverage ends because your employment ends
and you are not eligible for Retiree Company-Paid Life Insurance, your coverage
may be continued on a direct bill basis with MetLife through the portability
feature. This feature allows (former) employees to continue their Group Term
Life coverage under a separate group policy without completing and submitting a
statement of health.  Rates for this coverage are different from the active plan
rates and you must port a minimum of $20,000 to exercise this option. You have
31 days from the date your coverage ends to apply for Portability. You may
continue the same or a lesser amount of coverage (subject to the $20,000
minimum). If you are unable to continue your entire life insurance amount
through Portability, you may apply for Conversion of the balance. Contact the
Dow HR Service Center to obtain a form for porting your coverage. Once you have
obtained the form, contact MetLife at (866) 492-6983 to file your form, or to
obtain further information. You are responsible for initiating this process
within the appropriate time frames.
CONVERTING TO AN INDIVIDUAL NON-TERM LIFE POLICY
If your Company-Paid Life Insurance coverage under the Plan is reduced due to
retirement, the amount of coverage you lost may be converted to an individual
non-term policy through MetLife. The maximum amount of insurance that may be
elected for the new policy is the amount of Company-Paid Life Insurance you lost
under the Plan.

11

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


If your Company-Paid Life Insurance coverage under the Plan ends because your
employment ends, your coverage may be converted to an individual non-term policy
through MetLife. The maximum amount of insurance that may be elected for the new
policy is the amount of Company-Paid Life Insurance in effect for you under the
Plan on the date your employment ends.
If your Company-Paid Life Insurance coverage under the Plan ends because Dow has
cancelled the Company-Paid Life Insurance coverage under the MetLife group life
insurance policy, or Dow has amended the Plan to exclude coverage for your work
group, you may convert your Company-Paid Life Insurance coverage to an
individual non-term MetLife policy; provided you have been covered under the
Plan for at least 5 years immediately prior to losing coverage under the Plan.
The amount you may convert is limited to the lesser of:
•
the amount of Company-Paid Life Insurance for you that ends under the Group
Policy, less the amount of life insurance for which you become eligible under
any group policy within 31 days after the date insurance ends under the Group
Policy; or

•
$2,000.

You must file a conversion application with MetLife within 31 days of the date
your Dow coverage is lost or reduced. Contact the Dow HR Service Center to
obtain a form for converting your coverage. Once you have obtained the form,
contact the MetLife Conversion Group at (877) 275-6387 to file your form, or to
obtain further information. You are responsible for initiating the conversion
process within the appropriate timeframes.
The cost of this individual coverage will probably be significantly higher than
your group plan. Although not required, completing and submitting a statement of
health may help reduce your cost.
TAX CONSEQUENCES OF COMPANY-PAID COVERAGE
Except for former participants of The Dow Chemical Company Executive Split
Dollar Life Insurance Plan or the Union Carbide Corporation Executive Life
Insurance Plan, current Internal Revenue Code rules permit the Company’s cost
for the first $50,000 of Plan coverage to be excluded from your federal taxable
income. The Internal Revenue Code requires that the cost of Company-Paid Life
Insurance in excess of $50,000 be reported as taxable income (“imputed income”).
This imputed income will be reported on your W-2 Form in addition to your other
taxable income. The imputed income is determined based on a Uniform Premium
Table established by the federal government.
If your Company Paid Life coverage is greater than $50,000, and you want to
decrease the amount of coverage to $50,000, you may elect to do so by contacting
the HR Service Center. Once coverage is reduced, it may not be reinstated.
NAMING YOUR BENEFICIARY
You must designate a beneficiary by registering your Beneficiary information
with MetLife, at www.MetLife.com/MyBenefits, or by mailing the appropriate
beneficiary forms to the MetLife Recordkeeping Center.
Note: Effective March 1, 2008, as communicated by the Plan Administrator,
MetLife became the record keeper for the Program’s beneficiary records.
Beneficiary information previously recorded at the Dow Benefits Center was not
transferred to MetLife, so you should submit the appropriate form to MetLife
even if you submitted one to Dow before March 1, 2008.

12

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


If you do not submit a beneficiary designation to MetLife in the form and manner
required by MetLife while you are living, MetLife may determine your beneficiary
to be any one or more of the following who survive you:
•
Your Spouse or Domestic Partner;

•
Your child(ren);

•
Your parent(s);

•
Your sibling(s).

Alternatively, instead of making payment to any of the above, MetLife may pay
your estate. Your failure to designate a beneficiary may delay the payment of
funds. Any payment made by MetLife in good faith will discharge the Plan’s and
MetLife’s liability to the extent of such payment.
If you wish to change your beneficiary designation, or need to register for the
first time, you can do so via the Internet at www.MetLife.com/MyBenefits, or the
Dow Intranet at My HR Connection. If you prefer, you can request forms by
calling MetLife Customer Service toll-free at (866) 492-6983, Monday through
Friday, from 8:00 am to 11:00 pm (ET). A life event (such as marriage/domestic
partnership, divorce/ termination of domestic partnership, etc.) may signal a
need to change your beneficiary, but a life event will not automatically change
your beneficiary.
Any beneficiary designation or change to a beneficiary designation will not be
recognized if it is delivered to MetLife after your death. A beneficiary
designation may not be changed by will or other contract (such as a prenuptial
agreement), except as permitted under the terms of the beneficiary designation
or to the extent required by a domestic relations order issued by a court that
MetLife determines meets MetLife’s requirements. If your designated beneficiary
is a person other than a trustee and you and your designated beneficiary die
under circumstances in which it is not clear who died first, the designated
beneficiary will be deemed to have predeceased you.
TO RECEIVE A BENEFIT PAYMENT
In the event of your death, your beneficiary should contact the HR Service
Center. The beneficiary on record must complete and sign a claim form to receive
benefits. A certified death certificate that states the cause of death must be
provided to MetLife in order to disburse the life insurance proceeds. See Claims
Procedures Appendix of this SPD.
If the Administrator determines that your beneficiary is not physically or
mentally capable of receiving or acknowledging receipt of benefits under the
Plan, the Administrator may make benefit payments to the court-appointed legal
guardian of your beneficiary, to an individual who has become the legal guardian
of your beneficiary by operation of state law, or to another individual whom the
Administrator determines in its sole discretion is the appropriate person to
receive such benefits on behalf of the beneficiary.
FUNDING
The Plan is funded by an insurance policy underwritten by Metropolitan Life
Insurance Company (“MetLife”). Dow pays the entire premium for the Plan
coverage. MetLife pays the benefits under the insurance policy.

13

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


ACCELERATED BENEFIT OPTION (ABO)
Under the Accelerated Benefit Option (“ABO”), if you have been diagnosed as
terminally ill with 12 months or less to live,4 you may be eligible to receive
up to 80% of your Company-Paid Life Insurance and Employee-Paid Life Insurance
benefits before your death if certain requirements are met. Having access to
life insurance proceeds at this important time could help ease financial and
emotional burdens. In order to apply for the ABO, you must be covered for at
least $10,000 from your Company-Paid Life Insurance and/or Employee-Paid Life
Insurance. You may receive an accelerated benefit of up to 80 percent (with a
minimum of $5,000 and up to a maximum of $500,000) of your Company-Paid Life
Insurance benefit, Employee-Paid Life Insurance benefit, or both. The
accelerated benefit is payable in a lump sum and can be elected only once for
each eligible coverage. Any death benefit will be reduced by the amount of any
accelerated benefit paid. Accelerated benefits are not permitted if you have
assigned your life insurance benefit to another individual or to a trust.
The ABO is intended to qualify for favorable tax treatment under the Internal
Revenue Code such that the benefits will be excludable from your income and not
subject to federal taxation. Payment of the accelerated benefit may be subject
to state taxes and restrictions. Tax laws relating to accelerated benefits are
complex. You are advised to consult with a qualified tax advisor, and neither
the Plan nor the Company or any Participating Employer makes any assertion or
warranty about the tax treatment of Plan benefits.
Receipt of accelerated benefits may affect your eligibility, or that of your
spouse/domestic partner or your family, for public assistance programs such as
medical assistance (Medicaid), Aid to Families and Dependent Children (AFDC),
Supplemental Security Income (SSI), and drug assistance programs. You are
advised to consult with social services agencies concerning the effect receipt
of accelerated benefits will have on public assistance eligibility for you, your
spouse/domestic partner, or your family. In the event your life insurance
coverage ends or is reduced in the future, the amount of coverage you may be
eligible to convert or port will be reduced by the amount of the accelerated
benefit received.
If you would like to apply for the Accelerated Benefit Option, a claim form can
be obtained from the HR Service Center at (877) 623-8079 and must be completed
and returned for evaluation and approval by MetLife.
YOUR RIGHTS
You have certain rights under the Plan and are entitled to certain information
by law. Be sure to review Chapter Four of this SPD, which contains the Filing a
Claim and Appealing the Denial of a Claim section, Fraud Against the Plan
section, Your Legal Rights section, Plan Administrator’s Discretion section,
Welfare Benefits section, Dow’s Right to Terminate or Amend the Programs and
Plans section, Disposition of Plan Assets if the Plan is Terminated section,
Litigation and Class Action Lawsuits section, and For More Information section;
and the ERISA Information section at the end of this SPD.






















4 For Texas residents, the requirement is 24 months or less to live.

14

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


Chapter Two
Employee-Paid Life Insurance
This Chapter Two of the SPD describes the Employee-Paid Life Insurance Plan
(referred to in this chapter of the SPD as the “Plan”), offered under The Dow
Chemical Company Employee-Paid and Dependent Life Insurance Program (referred to
in this chapter of the SPD as the “Program”).
ELIGIBILITY
Salaried Employees
Salaried Employees of a Participating Employer with regular, active, Full-Time
or Less-Than-Full-Time status are eligible for Plan coverage.
Hourly Employees
Eligibility of Hourly Employees depends on whether the applicable collective
bargaining unit and the Participating Employer have agreed to this Plan. If the
terms of the applicable collective bargaining agreement specifically address
which Employees are eligible or not eligible for the Plan, then the terms of
such collective bargaining agreement shall govern. If the terms of the
collective bargaining agreement specify that Hourly Employees shall be provided
this Plan, but do not specifically address the category of Employees that are
eligible or not eligible, then only regular, active Employees with Full Time
status who are members of the collective bargaining unit are eligible for
coverage under the Plan.
Employees on a Leave of Absence
Eligibility for benefits under the Plan may continue during certain leaves of
absences approved by the Participating Employer, such as under the Company’s
Military Leave Policy, Family Leave Policy or Medical Leave Policy. The benefits
under the Plan shall be administered consistent with the terms of such approved
leaves of absences.
Disabled Employees
If you are being paid a benefit from the Dow LTD Program, you may be eligible
under the Plan. See the Special Employee Paid Coverage for Certain Disabled
Persons section of this Chapter Two.
If you have been approved for disability payments under the Rohm and Haas
Company Health and Welfare Plan’s Long Term Disability Program, you are eligible
for the same amount of supplemental or employee-paid coverage you had
immediately prior to your disability, until you are no longer eligible to
receive disability payments under the Rohm and Haas Company Health and Welfare
Plan’s Long Term Disability Program. You must continue making any required
contributions in order to keep your coverage in effect. See the Special Employee
Paid Coverage for Certain Disabled Persons section of this Chapter Two.
Eligibility Determinations
The Claims Administrator for Claims for an Eligibility Determination determines
eligibility to participate in the Plan. The Claims Administrator is a Plan
fiduciary and has the full discretion to interpret the provisions of the Plan
and to make findings of fact. Interpretations and eligibility determinations by
the Claims Administrator are final and binding on Participants (except to the
extent that determinations by the Initial Claims Reviewer are subject to review
by the Appeals Administrator).

15

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


If you want to file a Claim for an Eligibility Determination because you are not
sure whether you are eligible to participate in the Plan or have been told that
you are not, you must follow the procedures described in the Claims Procedures
Appendix.
ENROLLMENT
To obtain Employee-Paid Life Insurance, you must enroll for coverage. If you
wish to increase your current coverage, go to the Dow Benefits website found on
My HR Connection or on www.dowbenefits.ehr.com. If you wish to decrease your
coverage or if you do not have internet access, contact the HR Service Center
for assistance.
You may enroll:
•
On or before your employment date, in which case coverage begins on your first
day of active employment if you provide a copy of your birth certificate or
other proof of your age that the Plan Administrator deems appropriate. If you do
not provide proof of your age that is satisfactory to the Plan Administrator
within the time required by the Plan Administrator, you will not be covered.

•
Within 90 days after your first day of active employment, in which case coverage
begins on your enrollment date if you provide a copy of your birth certificate
or other proof of your age that the Plan Administrator deems appropriate. If you
do not provide proof of your age that is satisfactory to the Plan Administrator
within the time required by the Plan Administrator, you will not be covered.

•
Within 90 days of a Change-in-Status (described below under “Change-in-Status”),
provided that you are Actively at Work and you provide proof of Change-in-Status
and proof of age that are satisfactory to the Plan Administrator. Coverage will
become effective as follows:

Ø
If the required proofs are received by the Plan Administrator within 31 days of
the Change-in-Status event, the change will become effective as of the date of
the event.

Ø
If the required proofs are received by the Plan Administrator between 32 days to
90 days after the Change-in-Status of event, the change will become effective on
the date that the enrollment is processed by the Plan Administrator.

If you do not provide the requisite proofs within the time required by the Plan
Administrator, you will not be covered.


•
During the open enrollment period, provided that you are Actively at Work on the
January 1 following the open enrollment period. During open enrollment, you will
be allowed to increase your coverage only by 1 increment (one-half times (½x)
base annual salary) without providing a statement of health. A statement of
health is required for coverage increases greater than 1 increment. If you
submit an enrollment request for an increase of more than 1 increment, your
enrollment will be accepted for the 1 increment increase, but any further
increase will be subject to providing the statement of health. If you are not
Actively at Work on the January 1 following the open enrollment period, any
increase to your life insurance will not be effective until you return to Active
Work.

•
At any other time you are Actively at Work, if you provide a valid statement of
health (available on the Dow Benefits website on My HR Connection or on
www.dowbenefits.ehr.com).  If you do not have internet access, you can obtain a
statement of health form from MetLife’s Statement of Health Unit at (800)
638-6420. MetLife will pay for the fee of a paramedical exam, if requested by
MetLife, with no cost to the employee/applicant when a MetLife physician is
used.


16

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


Failure to provide the requisite proofs will result in cancellation of coverage,
including retroactive cancellation, and may require you to reimburse the Plan
for any benefits paid by the Plan. The Plan Administrator may request proof of
your age at any time.
CHANGE-IN-STATUS
A “change in status” is an event listed in one of the bullets below:
•
An event that changes your legal marital status, including Marriage, Domestic
Partnership, death of your Spouse/Domestic Partner, divorce or annulment or
similar event with respect to a Domestic Partnership.

•
Birth, adoption, placement for adoption or death of Dependent.

•
A termination or commencement of employment by you, your Spouse/Domestic Partner
or Dependent.

•
A reduction or increase in hours of employment by you, your Spouse/Domestic
Partner or Dependent.

•
Dependent satisfies or ceases to satisfy the requirements for unmarried
Dependents.

EMPLOYEE CONTRIBUTION
You pay the cost of Plan coverage through post-tax payroll deductions. Current
rates are listed in your open enrollment materials. These costs are reviewed and
revised periodically.
Your contribution is based on your age and whether you are a “non-tobacco-user.”
As your age and salary change, your deductions will be automatically adjusted.
You are considered a “non-tobacco-user” by the Plan if you have not used a
tobacco product in the last 12 months. If you quit using tobacco, you are
considered a “non-tobacco-user” as of the first day of the month after you
complete 12 non-tobacco-using months. If you are a tobacco user, you are
considered a tobacco user as of the first day you use tobacco. Administratively,
your premium deductions will not be adjusted until the first of the year
following your change in tobacco user status. You must notify MetLife of any
changes in your tobacco use. A false or out-of-date statement regarding tobacco
use may result in benefits not being paid.
If you are on a leave of absence approved by the Participating Employer that
provides eligibility under this Plan, the Plan Administrator has the full
discretion to make special administrative arrangements as are necessary, such as
deferring Employee contributions on a temporary basis during the leave of
absence, and requiring the Employee to repay premiums when the Employee returns
to work, or any other arrangements the Plan Administrator deems appropriate.
If the last payroll period for a Plan Year occurs partly during a current Plan
Year and partly during the next Plan Year, the Plan Administrator has the full
and complete discretion to modify the Participant contributions in any way that
the Plan Administrator deems administratively efficient, including modifying the
Participant contributions for the last payroll period without the Participant’s
consent.
AMOUNT OF COVERAGE
The amount of coverage is based on your annual pay:
•
For Salaried employees, base annual salary is used to calculate the life
insurance amount.

•
For Bargained-for employees, annual pay is calculated using your base hourly
rate.5



5 For Deer Park Bargained-for employees who receive a Department Relief
Operations (DRO) premium, the DRO premium is added to base hourly rate in the
annual pay calculation.

17

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


Salaried Employees and Hourly Employees of Applicable Collective Bargaining
Groups (Not applicable to Long Term Disability Participants)
You may purchase coverage in increments equal to one-half times (½x) your annual
pay, rounded up to the next $1,000. The maximum coverage allowable is equal to
the lesser of (1) eight times (8x) your annual pay, or (2) $1.5 million.6
Your coverage is automatically adjusted as your base salary changes, provided
you are Actively at Work. If you are Less-Than-Full-Time, your coverage is based
on your Full-Time base annual salary. Whether you are Full-Time or
Less-Than-Full-Time, if you are not Actively at Work, any increase to your life
insurance will not be effective until you return to work.
Union Carbide Employees
If you are a Union Carbide employee, your benefit will be determined using your
annual pay at Union Carbide as of December 31, 2001, as determined under the
provisions of the Union Carbide Basic Life Insurance Plan. However, once your
annual base salary calculated under the normal provisions of the Plan exceeds
such amount, the normal provisions of the Plan will apply. At that time, the
Plan will no longer retain the December 31, 2001, Union Carbide annual pay
information and the amount of your coverage will be based on your annual base
salary calculated under the normal provisions of the Plan without regard to this
special rule.
SPECIAL EMPLOYEE PAID COVERAGE FOR CERTAIN DISABLED PERSONS
The Dow LTD Program
If you are eligible to participate in the Dow Employees’ Pension Plan or the
Union Carbide Employees’ pension Plan and you have been approved to receive
benefit payments from the Dow LTD Program, you are eligible for Plan coverage
under the following circumstances:
If your date of “full disability” (as defined under the LTD Program) is on or
after January 1, 2006, you are eligible for coverage when your LTD benefit
payments begin. The following applies to you:
If you were hired by Dow or Union Carbide on or after January 1, 2008, or you
have less than ten (10) years of Service under the Dow Employees’ Pension Plan
or the Union Carbide Employees’ Pension Plan, you are eligible for up to either
12 months or 24 months of Employee-Paid life insurance coverage. Coverage ends
prior to the expiration of the 12-month or 24-month period if you no longer
qualify for LTD status. The 12-month period applies if you have less than one
(1) year of Service. The 24-month period applies if you have more than one (1)
year of Service, but less than ten (10) years of Service.


6 You are eligible for an additional 1x of coverage over and above the 8x or
$1.5 million maximum if (1) you are an Employee who was enrolled in The Dow
Chemical Company Executive Split Dollar Life Insurance Plan on
September 30, 2002, (2) you signed a waiver of all your rights under The Dow
Chemical Company Executive Split Dollar Life Insurance Agreement between you and
The Dow Chemical Company, and (3) you elected to purchase the additional
1x coverage effective October 1, 2003.
If you waive the additional 1x coverage, you are not eligible to enroll for such
coverage in the future. Further, you are no longer eligible for any coverage
under the Plan when you no longer have active Employee status. On the Dow
Benefits website, the coverage described in this footnote is referred to as
“Former Split Dollar Life.”



18

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


If you were hired by Dow or Union Carbide prior to January 1, 2008 and you have
ten (10) or more years of Service, you are eligible for coverage until you are
no longer eligible to receive payments from the Dow LTD Program.
The amount of coverage depends on the amount of coverage you had on the date you
were last Actively at Work. If you had ½x, then the coverage amount is ½x. If
you had 1x or more, then the amount is limited to 1x. You will be required to
pay the same premiums active employees pay.
If your date of “full disability” (as defined under the Dow LTD Program) is
prior to January 1, 2006, the following applies to you.
Refer to the explanation under Special Coverage for Certain Disabled Persons in
Chapter One of this SPD.
Rohm and Haas Company Long Term Disability Participants
If you have been approved for disability payments under the Rohm and Haas
Company Health and Welfare Plan’s Long Term Disability Program, you are eligible
for the same amount of supplemental or employee-paid life insurance coverage you
had immediately prior to your disability, if (1) your qualifying disability was
incurred prior to January 1, 2010 and (2) you continue to receive disability
payments under the Rohm and Haas Company Health and Welfare Plan’s Long Term
Disability Program. Such coverage continues until you are no longer eligible to
receive disability payments from that Program. You must continue making any
required contributions in order to keep your coverage in effect.
INCREASING OR DECREASING COVERAGE
You may increase the amount of your coverage (but not beyond the maximum amount
for which you are eligible):
•
Within 90 days of a change in status event, such as Marriage, Domestic
Partnership, a change in your Spouse’s/Domestic Partner’s employment, or the
addition of a Dependent child; provided that you are Actively at Work and the HR
Service Center receives satisfactory proof of change in status.

•
During open enrollment, at which time you may increase one increment (½x)
without completing and submitting a statement of health; provided you are
Actively at Work. A statement of health is required for coverage increases
greater than 1 increment.

•
At any other time you are Actively at Work, if you provide a valid statement of
health (available on the Dow Benefits website on My HR Connection or on
www.dowbenefits.ehr.com).  If you do not have internet access, you can obtain a
statement of health form from MetLife’s Statement of Health Unit at (800)
638-6420. MetLife will pay for the fee of a paramedical exam, if requested by
MetLife, with no cost to the employee/applicant when a MetLife physician is
used.

You may decrease the amount of your coverage any time by contacting the HR
Service Center.
EFFECTIVE DATES OF COVERAGE
Beginning
Your coverage generally begins on your date of enrollment and when you meet the
enrollment requirements outlined in this booklet. Your coverage automatically is
adjusted as your base salary changes. If you are not Actively at Work, any
increase to your life insurance will not be effective until you return to work.

19

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


Ending
Your Employee-Paid Life Insurance coverage ends on the earliest of:
•
the date the Group Policy ends;

•
the date the Plan terminates;

•
the date you no longer meet the eligibility requirements of the Plan;

•
the end of the period for which your last premium has been paid; or

•
the date your employment ends.

PORTING COVERAGE TO AN INDIVIDUAL TERM LIFE POLICY
If your Employee-Paid Life Insurance Plan coverage ends because your employment
ends and you are not eligible for Retiree Optional Life Insurance, your coverage
may be continued on a direct bill basis with MetLife through the portability
feature. This feature allows (former) employees to continue their Group Term
Life coverage under a separate group policy without completing and submitting a
statement of health.  Rates for this coverage are different from the active plan
rates and you must port a minimum of $20,000 to exercise this option. You have
31 days from the date your coverage ends to apply for Portability. You may
continue the same or a lesser amount of coverage (subject to the $20,000
minimum). If you are unable to continue your entire life insurance amount
through Portability, you may apply for Conversion of the balance. Contact the
Dow HR Service Center to obtain a form for porting your coverage. Once you have
obtained the form, contact MetLife at (866) 492-6983 to file your form, or to
obtain further information. You are responsible for initiating this process
within the appropriate time frames.
CONVERTING TO AN INDIVIDUAL NON-TERM POLICY
If your Employee-Paid Life Insurance coverage under the Plan is reduced due to
retirement, the amount of coverage you lost may be converted to an individual
non-term policy through MetLife. The maximum amount of insurance that may be
elected for the new policy is the amount of Employee-Paid Life Insurance you
lost under the Plan.
If your Employee-Paid Life Insurance coverage under the Plan ends because your
employment ends, your coverage may be converted to an individual non-term policy
through MetLife. The maximum amount of insurance that may be elected for the new
policy is the amount of Employee-Paid Life Insurance in effect for you under the
Plan on the date your employment ends.
If your Employee-Paid Life Insurance coverage under the Plan ends because Dow
has cancelled the Employee-Paid Life Insurance coverage under the MetLife group
life insurance policy, or Dow has amended the Plan to exclude coverage for your
work group, you may convert your Employee-Paid Life Insurance coverage to an
individual non-term MetLife policy; provided you have been covered under the
Plan for at least 5 years immediately prior to losing coverage under the Plan.
The amount you may convert is limited to the lesser of:
•
the amount of Employee-Paid Life Insurance for you that ends under the Group
Policy, less the amount of life insurance for which you become eligible under
any group policy within 31 days after the date insurance ends under the Group
Policy; or

•
$2,000.

You must file a conversion application with MetLife within 31 days of the date
your Dow coverage is lost or reduces. Contact the Dow HR Service Center to
obtain a form for converting your coverage. Once you have obtained the form,
contact the MetLife Conversion Group at (877) 275-6387 to file your form, or to

20

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


obtain further information. You are responsible for initiating the conversion
process within the appropriate timeframes.  
The cost of this individual coverage will probably be significantly higher than
your group plan. Although not required, completing and submitting a statement of
health may help reduce your cost.
NAMING YOUR BENEFICIARY
You must designate a beneficiary by registering your Beneficiary information
with MetLife at www.MetLife.com/MyBenefits, or by mailing the appropriate
beneficiary forms to the MetLife Recordkeeping Center.
Note: Effective March 1, 2008, as communicated by the Plan Administrator,
MetLife became the record keeper for the Program’s beneficiary records.
Beneficiary information previously recorded at the Dow Benefits Center was not
transferred to MetLife, so you should submit the appropriate form to MetLife
even if you submitted one to Dow before March 1, 2008.
If you do not designate a beneficiary, then the default beneficiary will be the
same as the beneficiary on your Company-Paid Life Insurance. If you are not
eligible for Company-Paid Life Insurance, and you are enrolled in Post-65
Executive Life, then the default beneficiary is the same as your beneficiary for
Post-65 Executive Life.
If you do not submit a beneficiary designation to MetLife in the form and manner
required by MetLife while you are living, MetLife may determine the beneficiary
to be one or more of the following who survive you:
•
Your Spouse or Domestic Partner;

•
Your child(ren);

•
Your parent(s);

•
Your sibling(s).

Alternatively, instead of making payment to any of the above, MetLife may pay
your estate. Your failure to designate a beneficiary may delay the payment of
funds. Any payment made by MetLife in good faith will discharge the Plan’s and
MetLife’s liability to the extent of such payment.
If you wish to change your beneficiary designation, you can do so via the
Internet at www.MetLife.com/MyBenefits, or through the Dow Benefits website. If
you prefer, you can request forms by calling MetLife Customer Service toll-free
at (866) 492-6983, Monday through Friday, from 8:00 am to 11:00 pm (ET). A life
event (such as marriage/domestic partnership, divorce/termination of domestic
partnership, etc.) may signal a need to change your beneficiary, but a life
event will not automatically change your beneficiary.
Any beneficiary designation or change to a beneficiary designation will not be
recognized if it is delivered to MetLife after your death. A beneficiary
designation may not be changed by will or other contract (such as a prenuptial
agreement), except as permitted under the terms of the beneficiary designation
or to the extent required by a domestic relations order issued by a court that
MetLife determines meets MetLife’s requirements. If your designated beneficiary
is a person other than a trustee and you and your designated beneficiary die
under circumstances in which it is not clear who died first, the designated
beneficiary will be deemed to have predeceased you.
TO RECEIVE A BENEFIT PAYMENT
In the event of your death, your beneficiary should contact the HR Service
Center. The beneficiary on record must complete and sign a claim form to receive
benefits. A certified death certificate that states the cause

21

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


of death must be provided to MetLife in order to disburse the life insurance
proceeds. See Claims Procedures Appendix of this SPD.
If the Administrator determines that your beneficiary is not physically or
mentally capable of receiving or acknowledging receipt of benefits under the
Plan, the Administrator may make benefit payments to the court-appointed legal
guardian of your beneficiary, to an individual who has become the legal guardian
of your beneficiary by operation of state law, or to another individual whom the
Administrator determines in its sole discretion is the appropriate person to
receive such benefits on behalf of the beneficiary.
FUNDING
The Plan is funded by an insurance policy underwritten by Metropolitan Life
Insurance Company (“MetLife”). Employees pay the entire premium for coverage.
ACCELERATED BENEFIT OPTION (ABO)
Under the Accelerated Benefit Option (“ABO”), if you have been diagnosed as
terminally ill with 12 months or less to live,7 you may be eligible to receive
up to 80% of your Company-Paid Life Insurance and Employee-Paid Life Insurance
benefits before your death if certain requirements are met. Having access to
life insurance proceeds at this important time could help ease financial and
emotional burdens. In order to apply for ABO, you must be covered for at least
$10,000 from your Company-Paid Life Insurance benefit and/or Employee-Paid Life
Insurance. You may receive an accelerated benefit of up to 80 percent (with a
minimum of $5,000 and up to a maximum of $500,000) of your Company-Paid Life
Insurance, Employee-Paid Life Insurance benefit, or both. The accelerated
benefit is payable in a lump sum and can be elected only once for each eligible
coverage. Any death benefit will be reduced by the amount of accelerated benefit
paid. Accelerated benefits are not permitted if you have assigned your life
insurance benefit to another individual or to a trust.
The ABO is intended to qualify for favorable tax treatment under the Internal
Revenue Code such that the benefits will be excludable from your income and not
subject to federal taxation. Payment of the accelerated benefit may be subject
to state taxes and restrictions. Tax laws relating to accelerated benefits are
complex. You are advised to consult with a qualified tax advisor, and neither
the Plan nor the Company or any Participating Employer makes any assertion or
warranty about the tax treatment of Plan benefits.
Receipt of accelerated benefits may affect your eligibility, or that of your
spouse/domestic partner or your family, for public assistance programs such as
medical assistance (Medicaid), Aid to Families and Dependent Children (AFDC),
Supplemental Security Income (SSI), and drug assistance programs. You are
advised to consult with social services agencies concerning the effect receipt
of accelerated benefits will have on public assistance eligibility for you, your
spouse/domestic partner, or your family. In the event your life insurance
coverage ends or is reduced in the future, the amount of coverage you may be
eligible to convert or port will be reduced by the amount of the accelerated
benefit received.
If you would like to apply for the Accelerated Benefit Option, a claim form can
be obtained from the HR Service Center at (877) 623-8079 and must be completed
and returned for evaluation and approval by MetLife.
WILL PREPARATION SERVICE
If you elect Employee-Paid Life Insurance coverage, you are eligible for a will
preparation service available through Hyatt Legal Plans, Inc. (“Hyatt”), a
MetLife company. This service is available to you while your Employee-Paid Life
Insurance coverage is in effect. The will preparation service is offered at no
cost to you




7 For Texas residents, the requirement is 24 months or less to live.

22

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


if you use an attorney designated by Hyatt. If you have a will prepared by an
attorney not designated by Hyatt, you must pay for the attorney’s services
directly. You may receive a partial reimbursement for the amount you paid to the
attorney if you provide proof of will service and payment satisfactory to Hyatt.
The amount reimbursable is the amount customarily reimbursed for such services
by Hyatt. Call (800) 821-6400 Monday through Friday from 8:00 a.m. to 7:00 p.m.
ET for more information.  A Client Services Representative will ask you to
provide your Company Name and Group Number, which are:
•
Company Name:       The Dow Chemical Company

•
Group Number:        11700

ESTATE RESOLUTION SERVICE
If you elect Employee-Paid Life Insurance coverage, you are eligible for an
estate resolution service available through Hyatt Legal Plans, Inc. (Hyatt), a
MetLife company. This service is available if you die while your Employee-Paid
Life Insurance coverage is in effect. The estate resolution service provides a
Hyatt in-network attorney to your administrator or executor in order to probate
your estate. Probate advice is also available to beneficiaries, regardless of
whether they are the executor/administrator. This service is provided at no cost
to your beneficiaries, administrator, executor, or estate if they use a Hyatt
in-network attorney.
Your beneficiaries and/or executor/administrator may choose to use an attorney
who does not participate in the Hyatt network. If an out-of-network attorney is
chosen, they must pay for that attorney’s services directly. They may receive a
partial reimbursement for the amount paid to the attorney if they provide proof
of estate resolution service and payment satisfactory to Hyatt. The amount
reimbursable is the amount customarily reimbursed for such services by Hyatt. To
access this service, beneficiaries and/or executors/administrators should call
Hyatt at (800) 821-6400 Monday through Friday from 8:00 a.m.to 7:00 p.m. ET.
The following are not covered by this service: matters in which there is a
conflict of interest between the executor, administrator, any beneficiary or
heir and the estate; any disputes with the Company, Participating Employer,
Hyatt Attorneys, MetLife and/or any of its affiliates; any disputes involving
statutory benefits (such as Social Security, unemployment, or workers’
compensation benefits); will contests or litigation outside probate court;
appeals; court costs, filing fees, recording fees, transcripts, witness fees,
expenses to a third party, judgments or fines; and frivolous or unethical
matters.
YOUR RIGHTS
You have certain rights under the Plan and are entitled to certain information
by law. Be sure to review Chapter Four of this SPD, which contains the Filing a
Claim and Appealing the Denial of a Claim section, Fraud Against the Plan
section, Your Legal Rights section, Plan Administrator’s Discretion section,
Welfare Benefits section, Dow’s Right to Terminate or Amend the Programs and
Plans section, Disposition of Plan Assets if the Plan is Terminated section,
Litigation and Class Action Lawsuits section, and For More Information section;
and the ERISA Information section at the end of this SPD.

23

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


Chapter Three
Dependent Life Insurance
This Chapter Three of the SPD describes the Dependent Life Insurance Plan
(referred to in this chapter of the SPD as the “Plan”), which provides coverage
for your eligible family members at group rates and is offered under The Dow
Chemical Company Employee-Paid and Dependent Life Insurance Program (referred to
in this chapter of the SPD as the “Program”).
ELIGIBILITY
Salaried Employees:
Salaried Employees of a Participating Employer with regular, active, Full-Time
or Less-Than-Full-Time status are eligible for Plan coverage.
Hourly Employees:
Eligibility of Hourly Employees depends on whether the applicable collective
bargaining unit and the Participating Employer have agreed to this Plan. If the
terms of the applicable collective bargaining agreement specifically address
which Employees are eligible or not eligible for the Plan, then the terms of
such collective bargaining agreement shall govern. If the terms of the
collective bargaining agreement specify that Hourly Employees shall be provided
this Plan, but does not specifically address the category of Employees that are
eligible or not eligible, then only regular, active Employees with Full Time
status who are members of the collective bargaining unit are eligible for
coverage under the Plan.
Employees on a Leave of Absence:
Eligibility for benefits under the Plan may continue during certain leaves of
absences approved by the Participating Employer, such as under the Company’s
Military Leave Policy, Family Leave Policy or Medical Leave Policy. The benefits
under the Plan shall be administered consistent with the terms of such approved
leaves of absences.
Eligibility Determinations:
The Claims Administrator for Claims for an Eligibility Determination determines
eligibility to participate in the Plan. The Claims Administrator is a Plan
fiduciary and has the full discretion to interpret the provisions of the Plan
and to make findings of fact. Interpretations and eligibility determinations by
the Claims Administrator are final and binding on Participants (except to the
extent that determinations by the Initial Claims Reviewer are subject to review
by the Appeals Administrator).
If you want to file a Claim for an Eligibility Determination because you are not
sure whether you are eligible to participate in the Plan or have been told that
you are not, you must follow the procedures described in the Claims Procedures
Appendix.
DEPENDENT ELIGIBILITY
You may purchase coverage on the life of your Spouse/Domestic Partner and/or the
life of your Dependent child or Dependent children.
In general, Dependent child means your natural child, adopted child (including a
child from the date of placement with the adopting parents until the legal
adoption) or stepchild (including the child of your Domestic Partner of Record);
who, in each case, is under age 26, unmarried, and supported by you. For

24

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


Texas residents, the term also includes your grandchild(ren), if they are able
to be claimed by you as a dependent for federal income tax purposes.
This term does not include any person who is:
•
insured under the group policy as an employee;

•
covered as a dependent of another Dow Employee or Dow Retiree (all covered
children in a family must be enrolled by the same parent); or

•
age 26 years or older.

A Dependent Spouse, Domestic Partner, or child is not eligible if he or she is
in the military.
ENROLLMENT
To obtain Dependent Life Insurance, you must enroll for coverage. If you wish to
increase your current coverage, go to the Dow Benefits website found on My HR
Connection or on www.dowbenefits.ehr.com. If you wish to decrease your coverage
or if you do not have internet access, contact the HR Service Center for
assistance.
You may enroll:
•
On or before your employment date, in which case coverage begins on your first
day of active employment if you provide proof of Dependent eligibility and proof
of age that the Plan Administrator deems appropriate. If you do not provide the
required proofs within the time required by the Plan Administrator, your
Dependent(s) will not be covered.

•
Within 90 days after your first day of active employment, in which case coverage
begins on your enrollment date if you provide proof of Dependent eligibility and
proof of age that the Plan Administrator deems appropriate. If you do not
provide the required proofs within the time required by the Plan Administrator,
your Dependent(s) will not be covered.

•
Within 90 days of a Change-in-Status (described below under “Change-in-Status”),
provided that you are Actively at Work and you provide proof of Change-in-Status
and proof of age that are satisfactory to the Plan Administrator. Coverage will
become effective on the date that the Plan receives your enrollment or you
enroll by calling the HR Service Center. Failure to provide the required proofs
satisfactory to the Plan Administrator within the time required will result in
no coverage.

•
During the open enrollment period, provided that you are Actively at Work on the
January 1 following the open enrollment period and you submit proof of
eligibility prior to December 31 of the year before coverage begins. During open
enrollment, you will be allowed to increase your Dependent Spouse/Domestic
Partner coverage by one increment without a statement of health. A statement of
health is required for Dependent Spouse/Domestic Partner coverage increases
greater than 1 increment. If you submit an enrollment request for an increase of
more than 1 increment, your enrollment will be accepted for the 1 increment
increase, but any further increase will be subject to providing the statement of
health. There is no incremental limit on increased coverage for Dependent
child(ren) during open enrollment. If you are not Actively at Work on the
January 1 following the open enrollment period, any increase in life insurance
will not be effective until you return to Active Work.

•
At any other time you are Actively at Work, if you provide a valid statement of
health (available on the Dow Benefits website on My HR Connection or on
www.dowbenefits.ehr.com).  If you do not have internet access, you can obtain a
statement of health form from MetLife’s Statement of Health Unit at (800)
638-6420. MetLife will pay for the fee of a paramedical exam, if requested by
MetLife,


25

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


with no cost to the employee/applicant when a MetLife physician is used. Your
coverage begins on the date that MetLife approves your statement of health.
The Plan Administrator may request proof of Dependent eligibility and proof of
age at any time. Proof may consist of a birth certificate, passport, adoption
papers, marriage license, statement of Domestic Partnership or any other proof
that the Plan Administrator deems appropriate. Failure to provide proof of
Dependent eligibility and proof of age within the time period required will
result in no Dependent coverage.
If you enrolled for coverage for your Dependent(s) and fail to provide proof of
Dependent eligibility or proof of age satisfactory to the Plan Administrator
within the time period required, and the Plan determines that your Dependent(s)
is not covered, the Plan reserves the right not to refund the premiums you paid,
and to cancel coverage of your Dependent(s) retroactive to the date you enrolled
your Dependent(s).
CHANGE-IN-STATUS
A “change in status” is an event listed in one of the bullets below:
•
An event that changes your legal marital status, including Marriage, Domestic
Partnership, death of your Spouse/Domestic Partner, divorce or annulment or
similar event with respect to a Domestic Partnership.

•
Birth, adoption, placement for adoption or death of Dependent.

•
A termination or commencement of employment by you, your Spouse/Domestic Partner
or Dependent.

•
A reduction or increase in hours of employment by you, your Spouse/Domestic
Partner or Dependent.

•
Dependent satisfies or ceases to satisfy the requirements for unmarried
Dependents.

AMOUNT OF COVERAGE
Salaried Employees and Collective Bargaining Groups that Agreed to this Plan
You may select coverage for your Spouse/Domestic Partner and Dependent children
based on the following options:
•
Spouse/Domestic Partner insurance coverage ranges from a minimum of $10,000 to a
maximum of $250,000, in increments of $10,000. The monthly cost is based on your
Spouse’s/Domestic Partner’s age, the amount of insurance, and whether your
Spouse/Domestic Partner is a “non-tobacco user.”

•
For eligible Dependent child(ren) there are three levels of coverage: $2,000,
$5,000 or $10,000.

If you are receiving benefit payments from the Dow LTD Program, The Dow Chemical
Company Texas Operations Hourly Total and Permanent Disability Plan, or The Dow
Chemical Company Michigan Hourly Contract Disability Plan, you are not eligible
for Dependent Life Coverage.
SPECIAL EMPLOYEE PAID COVERAGE FOR CERTAIN DISABLED PERSONS
Rohm and Haas Company Disability Participants
If you have been approved for disability payments under the Rohm and Haas
Company Health and Welfare Plan’s Long Term Disability Program, you are eligible
for the same amount of dependent life insurance coverage you had immediately
prior to your disability, if (1) your qualifying disability was incurred prior
to January 1, 2010 and (2) you continue to receive disability payments under the
Rohm and Haas Company Health and Welfare Plan’s Long Term Disability Program.
Such coverage continues until you are no longer

26

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


eligible to receive disability payments from that Program. You must continue
making any required contributions in order to keep your coverage in effect.
INCREASING OR DECREASING COVERAGE
You may increase the amount of coverage (but not beyond the maximum amount for
which you are eligible):
•
Within 90 days of a Change-in-Status event, such as Marriage, Domestic
Partnership, a change in your Spouse’s/Domestic Partner’s employment, or the
addition of a Dependent child; provided that you are Actively at Work and the HR
Service Center receives satisfactory proof of change in status.

•
During open enrollment, if you are Actively at Work, at which time you may
increase your Spouse’s/Domestic Partner’s coverage one increment or elect any
level of Dependent child coverage without completing and submitting a statement
of health. A statement of health is required for Spouse/Domestic Partner
coverage increases greater than 1 increment.

•
At any time you are Actively at Work, if you provide a valid statement of health
(available on the Dow Benefits website on My HR Connection or on
www.dowbenefits.ehr.com).  If you do not have internet access, you can obtain a
statement of health form from MetLife’s Statement of Health Unit at (800)
638-6420. MetLife will pay for the fee of a paramedical exam, if requested by
MetLife, with no cost to the employee/applicant when a MetLife physician is
used.

You may decrease the amount of your coverage at any time by contacting the HR
Service Center.
EFFECTIVE DATES OF COVERAGE
Beginning
Your Dependent Life Insurance coverage generally begins on your date of
enrollment and when you meet the enrollment requirements outlined in this
booklet. If you are not Actively at Work, any increase to your life insurance
will not be effective until you return to work.
Ending
Your Dependent Life Insurance coverage ends on the earliest of:
•
the date the Group Policy ends;

•
the date that the Plan terminates;

•
the date you no longer meet the eligibility requirements of the Plan;

•
the end of the period for which your last premium has been paid; or

•
the date your employment ends.

PORTING COVERAGE TO AN INDIVIDUAL TERM LIFE POLICY
If your Dependent Life coverage under the Plan ends because your employment
ends, your coverage may be continued on a direct bill basis with MetLife through
the portability feature. This feature allows (former) employees to continue
their Group Term Life coverage under a separate group policy without completing
and submitting a statement of health.  Rates for this coverage are different
from the active plan rates and the employee must port a minimum of $20,000 to
exercise this option. You have 31 days from the date your coverage ends to apply
for Portability. You may continue the same or a lesser amount of coverage
(subject to the $20,000 minimum). If you are unable to continue your entire life
insurance amount through Portability, you may apply for Conversion of the
balance. Contact the Dow HR Service Center to obtain a form for

27

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


porting your coverage. Once you have obtained the form, contact MetLife at (866)
492-6983 to file your form, or to obtain further information. You are
responsible for initiating this process within the appropriate time frames.
CONVERTING TO AN INDIVIDUAL NON-TERM POLICY
If your Dependent life insurance coverage under the Plan is reduced due to
retirement, the amount of coverage your Spouse/Domestic Partner or Dependent
child lost may be converted to an individual non-term policy through MetLife.
The maximum amount of insurance that may be elected for the new policy is the
amount of Dependent life insurance lost under the Plan.
If your Dependent loses coverage under the Plan because of your death or because
he or she no longer meets eligibility requirements, his or her coverage may be
converted to an individual non-term policy through MetLife. (In the case of
minor children, the parent or legal guardian may act on their behalf.) The
maximum amount of insurance that may be elected for the new policy is the amount
of Dependent Life Insurance that ends under the Dependent Life Insurance
provisions of the MetLife group policy.
If your Dependent loses coverage under the Plan because Dow has cancelled the
dependent life coverage under the group policy with MetLife, or Dow has amended
the eligibility requirements of the Plan to exclude you or your dependents from
eligibility under the Plan, you may convert coverage to an individual non-term
MetLife policy for your Dependent; provided you have been enrolled in coverage
for your Dependent under the Plan for at least 5 years immediately prior to the
date the MetLife group coverage for your Dependent ended. The amount that may be
converted is limited to the lesser of:
•
the amount of Life Insurance for the Dependent that ends under the MetLife group
policy, less the amount of life insurance for Dependents for which you become
eligible under any group policy within 31 days after the date insurance ends
under the Dependent Life Insurance provisions of the MetLife group policy; or

•
$2,000.

You must file a conversion application with MetLife within 31 days of the date
your Dow coverage is lost or reduces. You or your Dependent must contact the HR
Service Center to obtain a form for converting the coverage. Once the form has
been obtained, contact the MetLife Conversion Group at (877) 275-6387 to file
your form, or to obtain further information. You are responsible for initiating
the conversion process within the appropriate timeframes.  
The cost of this individual coverage will probably be significantly higher than
your group plan. Although not required, completing and submitting a statement of
health may help reduce your cost.
EMPLOYEE CONTRIBUTION
You pay the cost of Plan coverage through post-tax payroll deductions. The cost
is based on the coverage option that you choose. Current rates are listed in
your open enrollment materials. These costs are subject to change.
For coverage on your Spouse/Domestic Partner’s life, your contribution will
depend on whether your Spouse/Domestic Partner is a “non-tobacco-user.” Your
Spouse/Domestic Partner is considered a “non-tobacco-user” by the Plan if he or
she has not used a tobacco product in the last 12 months. If your
Spouse/Domestic Partner quits using tobacco, he or she is considered a
“non-tobacco-user” as of the first day of the month after he or she completes 12
non-tobacco-using months. If your Spouse/Domestic Partner is a tobacco-user, he
or she is considered a tobacco-user as of the first day he or she uses tobacco.
Administratively, your premium deductions will not be adjusted until the first
of the year following your Spouse/Domestic Partner’s

28

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


change in tobacco user status. You must notify MetLife of any changes in your
Spouse/Domestic Partner’s tobacco use. A false or out-of-date statement
regarding tobacco use may result in benefits not being paid.
If you are on a leave of absence approved by the Participating Employer that
provides eligibility under this Plan, the Plan Administrator has the full
discretion to make special administrative arrangements as are necessary, such as
deferring Employee contributions on a temporary basis during the leave of
absence, and requiring the Employee to repay premiums when the Employee returns
to work, or any other arrangements the Plan Administrator deems appropriate.
If the last payroll period for a Plan Year occurs partly during a current Plan
Year and partly during the next Plan Year, the Plan Administrator has the full
and complete discretion to modify the Participant contributions in any way that
the Plan Administrator deems administratively efficient, including modifying the
Participant contributions for the last payroll period without the Participant’s
consent.
BENEFICIARY DESIGNATION
You are the beneficiary of your Plan coverage. This cannot be changed. The
benefits will be paid to you if you survive the Dependent.  If you do not
survive your Dependent, MetLife may pay the benefit to any one or more of the
following who survive you:
•
Your Spouse or Domestic Partner;

•
Your child(ren);

•
Your parent(s);

•
Your sibling(s).

Alternatively, instead of making payment to any of the above, MetLife may pay
your estate. Any payment made by MetLife in good faith will discharge the Plan’s
and MetLife’s liability to the extent of such payment.
TO RECEIVE A BENEFIT PAYMENT
In the event of the death of your Spouse /Domestic Partner or Dependent child,
contact the HR Service Center. A certified death certificate that states the
cause of death must be provided to MetLife in order to disburse the life
insurance proceeds. See the Claims Procedures Appendix of this SPD. The benefit
will be paid in a lump sum. Contact the HR Service Center at (989) 638-8757 or
(877) 623-8079.
If the Administrator determines that you or an alternate beneficiary (if you do
not survive) is not physically or mentally capable of receiving or acknowledging
receipt of benefits under the Plan, the Administrator may make benefit payments
to a court-appointed legal guardian for you or your alternate beneficiary, to an
individual who has become the legal guardian for you or your alternate
beneficiary by operation of state law, or to another individual whom the
Administrator determines is the appropriate person to receive such benefits on
your or your alternative beneficiary’s behalf.
FUNDING
The Plan is funded by an insurance policy underwritten by Metropolitan Life
Insurance Company (“MetLife”).     Employees pay the entire premium for
coverage.
ACCELERATED BENEFIT OPTION (ABO) FOR SPOUSES/DOMESTIC PARTNERS ONLY
Under the Accelerated Benefit Option (“ABO”), if your Spouse/Domestic Partner
has been diagnosed as terminally ill with 12 months or less to live,8 you may be
eligible to receive up to 80% of your Spouse/
8 For Texas residents, the requirement is 24 months or less to live.

29

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


Domestic Partner Dependent Life Insurance benefits before your Spouse/Domestic
Partner’s death if certain requirements are met. Having access to life proceeds
at this important time could help ease financial and emotional burdens. In order
to apply for ABO, your Spouse/Domestic Partner must be covered for at least
$10,000 under the Plan. You may receive an accelerated benefit of up to 80
percent (with a minimum of $5,000) of the Spouse/Domestic Partner Dependent Life
Insurance benefit. The accelerated benefit is payable in a lump sum and can be
elected only once. Any death benefit will be reduced by the amount of
accelerated benefit paid. Accelerated benefits are not permitted if you have
assigned your life insurance benefit to another individual or to a trust.
The ABO is intended to qualify for favorable tax treatment under the Internal
Revenue Code such that the benefits will be excludable from your income and not
subject to federal taxation. Payment of the accelerated benefit may be subject
to state taxes and restrictions. Tax laws relating to accelerated benefits are
complex. You are advised to consult with a qualified tax advisor, and neither
the Plan nor the Company or any Participating Employer makes any assertion or
warranty about the tax treatment of Plan benefits.
Receipt of accelerated benefits may affect your eligibility, or that of your
spouse/domestic partner or your family, for public assistance programs such as
medical assistance (Medicaid), Aid to Families and Dependent Children (AFDC),
Supplemental Security Income (SSI), and drug assistance programs. You are
advised to consult with social services agencies concerning the effect receipt
of accelerated benefits will have on public assistance eligibility for you, your
spouse/domestic partner, or your family. In the event your life insurance
coverage ends or is reduced in the future, the amount of coverage you may be
eligible to convert or port will be reduced by the amount of the accelerated
benefit received.
If you would like to apply for the Accelerated Benefit Option, a claim form can
be obtained from the HR Service Center at (877) 623-8079 and must be completed
and returned for evaluation and approval by MetLife.
YOUR RIGHTS
You have certain rights under the Plan and are entitled to certain information
by law. Be sure to review Chapter Four of this SPD, which contains the Filing a
Claim and Appealing the Denial of a Claim section, Fraud Against the Plan
section, Your Legal Rights section, Plan Administrator’s Discretion section,
Welfare Benefits section, Dow’s Right to Terminate or Amend the Programs and
Plans section, Disposition of Plan Assets if the Plan is Terminated section,
Litigation and Class Action Lawsuits section, and For More Information section;
and the ERISA Information section at the end of this SPD.

30

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


Chapter Four: General Information Applicable to Each of the Plans
FILING A CLAIM AND APPEALING A DENIAL OF A CLAIM
See the Claims Procedures Appendix of this SPD.
PAYMENT OF UNAUTHORIZED BENEFITS
If the Plan Administrator determines that benefits in excess of the amount
authorized under the Plan were provided to, or on behalf of, a Participant,
Dependent, beneficiary, or other person (for example, because benefits were paid
even though the individual did not meet applicable eligibility requirements or
because the wrong beneficiary was paid):
•
The amount of any other benefit paid to, or on behalf of, such Participant,
Dependent, beneficiary, or other person under the Plan may be reduced by the
amount of the excess payment.

•
The Plan Administrator may require the Participant, Dependent, beneficiary, or
other person to reimburse the Plan for benefits paid, including reasonable
interest.

•
If the person does not reimburse the Plan by the date determined by the Plan
Administrator, the Plan Administrator may cancel coverage for the Participant
and refuse re-enrollment.

•
The Plan Administrator may elect recoupment or reimbursement, regardless of
whether the person who received the excess benefit was a Participant or
beneficiary entitled to receive benefits, and regardless of whether the excess
benefit was provided by reason of the Plan Administrator’s error or by reason of
false, misleading, or inaccurate information furnished by the Participant,
beneficiary, or any other person.

For excess payments to beneficiaries, the Plan Administrator may elect to pursue
any of the above remedies directly against the Retiree or his estate.
ASSIGNMENT
You may make an assignment, or legal transfer, of the ownership of your
Company-Paid or Employee-Paid Life Insurance to any person you choose, or to a
trust. Consult your financial advisor for more information. Such assignment must
be made in the form and manner acceptable to the Plan Administrator.
TAX CONSEQUENCES
The tax consequences of Company-Paid Life Insurance coverage are briefly
described in Chapter 1, Section 12, above. Employee-paid premiums are made on an
after-tax basis. In general, life insurance proceeds are not subject to federal
income tax. However, neither the Plan, nor the Company or any Participating
Employer makes any assertion or warranty about the tax treatment of Plan
coverage or benefits. The Participant or Beneficiary, as applicable, shall bear
any taxes on Plan benefits, regardless of whether taxes are withheld or
withholding is required.
FRAUD AGAINST THE PLAN
If you intentionally misrepresent information to the Plan, knowingly withhold
relevant information from the Plan, or deceive or mislead the Plan, the Plan
Administrator may (1) terminate your participation in the Plan and your coverage
retroactively from the date deemed appropriate by the Plan Administrator, or
prospectively; (2) require you to reimburse the Plan for amounts paid to you or
your beneficiary, including all costs of collection such as attorneys’ fees and
court costs; and/or (3) prohibit you from enrolling in the Plan or determine
that you are not eligible for coverage under the Plan. In addition, the Plan
and/or Dow may pursue

31

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


civil and/or criminal action against you or take other legal action. The
employer may terminate your employment.
YOUR LEGAL RIGHTS
As a participant in the Company-Paid, Employee-Paid or Dependent Life Insurance
Plan(s) (as applicable), you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA). This law
requires that all Plan participants must be able to:
•
Examine, without charge, at the Plan Administrator’s office and at other
specified locations (such as worksites and union halls), all documents governing
the Plan, including insurance contracts, collective bargaining agreements (if
applicable), the Plan Documents and the latest annual reports filed with the
U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

•
Obtain, upon written request to the Plan Administrator, copies of all documents
governing the operation of the Plan, including insurance contracts, collective
bargaining agreements (if applicable, and copies of the latest annual report,
the Plan Documents, and an updated Summary Plan Description. The Plan
Administrator may charge a reasonable fee for the copies.

In addition to creating rights for you and all other Plan Participants, ERISA
imposes duties on the people who are responsible for operating an employee
benefit plan. The people who operate the Plans, called “fiduciaries” of the
Plans, have a duty to act prudently and in the interest of you and other Plan
Participants and beneficiaries.
No one, including your employer or any other person, may discharge you, or
otherwise discriminate against you in any way, for pursuing a welfare benefit or
for exercising your rights under ERISA. If you have a Claim for Plan Benefits
that is denied or ignored, in whole or in part, you have a right to know why
this was done, to obtain copies of documents relating to the decision without
charge, and to appeal any denial, all within certain time schedules.
Enforce Your Rights: Under ERISA, there are steps you can take to enforce the
legal rights described above. For instance, if you request Plan materials and do
not receive them within 30 days, you may file suit in a federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay you up to $110 a day until you receive the materials, unless the materials
were not sent because of reasons beyond the control of the Plan Administrator.
If you have a Claim for Plan Benefits which is denied or ignored, you may file
suit in state or Federal court.
If it should happen that plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.
Assistance with your questions: If you have any questions about the Plan, you
should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
Employee Benefits Security Administration, U.S. Department of Labor, listed in
your telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor,
200 Constitution Avenue, N.W., Washington, D.C.  20210. You may also obtain
certain publications about your rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration at (866) 444-3272.

32

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


PLAN ADMINISTRATOR’S DISCRETION
The Plan Administrators are the Vice President, Human Resources Center of
Expertise; Global Benefits Director; Associate Director of North America
Benefits; and North America Health and Welfare Plans Leader. The Company may
also appoint other persons, groups of persons, or entities as named fiduciaries
of the Plan. The Plan Administrator, Claims Administrators, and other Plan
fiduciaries, each acting individually, have the sole and absolute discretion to
interpret the Plan Documents (including this SPD), make determinations, make
findings of fact, and adopt rules and procedures applicable to matters they are
authorized to decide. Such interpretations and determinations are conclusive and
binding on all persons claiming benefits under, or otherwise having an interest
in, the Plans, and if challenged in court, such interpretations and
determinations shall not be overturned unless proven to be arbitrary or
capricious. For a detailed description of the Plan Administrator’s and Claims
Administrators’ authority, see the Plan Document for the applicable Program.
PLAN DOCUMENT
The Plan will be administered in accordance with its terms. If the VPHR
determines that the applicable Plan Document or this SPD has a drafting error
(sometimes called a “scrivener’s error”), the applicable Plan Document or SPD
will be applied and interpreted without regard to that error. The determination
of whether there is a scrivener’s error, and how to apply and interpret the Plan
in the event of a scrivener’s error, will be made by the VPHR, in the exercise
of his best judgment and sole discretion, based on his understanding of Dow’s
intent in establishing the Plan and taking into account all evidence (written
and oral) that he deems appropriate or helpful.
NO GOVERNMENT GUARANTEE OF WELFARE BENEFITS
Welfare benefits, such as the benefits provided by the Plans, are not required
to be guaranteed by a government agency.
DOW’S RIGHT TO TERMINATE OR AMEND THE PROGRAMS AND PLANS
The Company reserves the right to amend, modify, or terminate any or all of the
Programs and the Plans (including amending the Plan Documents and the SPDs) at
any time, for any reason, in its sole discretion, with or without notice,
retroactively or prospectively, to the full extent permitted by law. The
procedures for amending, modifying, and terminating the Programs and Plans are
set forth in the applicable Plan Document.
If the Company terminates a Plan, the assets of the Plan, if any shall be used
to:
•
provide benefits under the Plan and pay the expenses of administering the Plan;
or

•
provide cash for Participants, in accordance with applicable law.

LITIGATION AND CLASS ACTION LAWSUITS
Litigation
If you wish to file a lawsuit against the Program (a) to recover benefits you
believe are due to you under the terms of the Program or any law; (b) to clarify
your right to future benefits under the Program; (c) to enforce your rights
under the Program; or (d) to seek a remedy, ruling or judgment of any kind
against the Program or the Program fiduciaries or parties-in-interest (within
the meaning of ERISA) that relates to the Program, you may not file a lawsuit
until you have exhausted the claims procedures described in the Claims
Procedures Appendix and you must file the suit within the Applicable Limitations
Period or your suit will be time-

33

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


barred. However, neither this paragraph nor the Applicable Limitations Period
applies to a claim governed by section 413 of ERISA. (A lawsuit against a Plan
is considered a lawsuit against the Program of which the Plan is a part, for
purposes of this SPD.)
The Applicable Limitations Period is the period ending 120 days after:
1.
in the case of a claim or action to recover benefits allegedly due to you under
the terms of the Program or to clarify your right to future benefits under the
terms of the Program, the earliest of: (a) the date the first benefit payment
was actually made, (b) the date the first benefit payment was allegedly due, or
(c) the date the Program first repudiated its alleged obligation to provide such
benefits;

2.
in the case of a claim or action to enforce an alleged right under the Program
(other than a claim or action to recover benefits), the date the Program first
denied your request to exercise such right; or

3.
in the case of any other claim or action, the earliest date on which you knew or
should have known of the material facts on which the claim or action is based,
regardless of whether you were aware of the legal theory underlying the claim or
action.

If a lawsuit is filed on behalf of more than on individual, the Applicable
Limitations Period applies separately with respect to each individual.
A Claim for Plan Benefits or an appeal of a complete or partial denial of a
Claim for Plan Benefits, as described in the claims and appeals sections,
generally falls under (1) above. Please note, however, that if you have a timely
Claim pending before the Initial Claims Reviewer or a timely appeal pending
before the Appeals Administrator when the Applicable Limitations Period would
otherwise expire, the Applicable Limitations Period will be extended to the date
that is 60 calendar days after the Appeals Administrator renders its final
decision.
The Applicable Limitations Period replaces and supersedes any limitations period
that ends at a later time that otherwise might be deemed applicable under any
state or federal law. The Applicable Limitations Period does not extend any
limitations period under state or federal law. The VPHR may, in his discretion,
extend the Applicable Limitations Period upon a showing of exceptional
circumstances, but such an extension is at the sole discretion of the VPHR and
is not subject to review.
Class Action Lawsuits
Legal actions against the Program must be filed in U.S. federal court. Class
action lawsuits must be filed in either (1) the jurisdiction in which the
Program is principally administered (currently the Northern Division of the
United States District Court for the Eastern District of Michigan) or (2) the
jurisdiction in the United States of America where the largest number of
putative members of the class reside (or, if that jurisdiction cannot be
determined, the jurisdiction in which the largest number of class members is
reasonably believed to reside).
If any putative class action is filed in a jurisdiction other than one of those
described above, or if any non-class action filed in such a jurisdiction is
subsequently amended or altered to include class action allegations, then the
Program, all parties to such action that are related to the Program (such as a
Program fiduciary, administrator or party in interest), and all alleged
Participants must take all necessary steps to have the action removed to,
transferred to, or re-filed in one of the jurisdictions described above.
This forum selection provision is waived if no party invokes it within 120 days
of the filing of a putative class action or the assertion of class action
allegations.
This provision does not waive the requirement to exhaust administrative remedies
before initiating litigation.

34

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


PRIVILEGE
If the Company or a Participating Employer (or a person or entity acting on
behalf of the Company or a Participating Employer) or an Administrator or other
Plan fiduciary (an “Advisee”) engages attorneys, accountants, actuaries,
consultants, and other service providers (an “Advisor”) to advise them on issues
related to the Plan or the Advisee’s responsibilities under the Plan:
•
the Advisor’s client is the Advisee and not any Employee, Participant,
Dependent, beneficiary, claimant, or other person;

•
the Advisee shall be entitled to preserve the attorney-client privilege and any
other privilege accorded to communications with the Advisor, and all other
rights to maintain confidentiality, to the full extent permitted by law; and

•
no Employee, Participant, Dependent, beneficiary, claimant or other person shall
be permitted to review any communication between the Advisee and any of its or
his Advisors with respect to whom a privilege applies, unless mandated by a
court order.

WAIVER
A term, condition, or provision of the Plan shall not be waived unless the
purported waiver is in writing signed by the Plan Administrator. A written
waiver shall operate only as the specific term, condition, or provision waived
and shall remain in effect only for the period specifically stated in the
waiver.
NOTICES
No notice, election or communication in connection with the Plan that you, a
beneficiary, or other person makes or submits will be effective unless duly
executed and filed with the appropriate Administrator (including any of its
representatives, agents, or delegates) in the form and manner required by the
appropriate Administrator.
FOR MORE INFORMATION
If you have questions about Plan benefits or enrollment, contact the HR Service
Center at (989) 638-8757 or (877) 623-8079.


IMPORTANT NOTE
This booklet is the Summary Plan Description (“SPD”) for The Dow Chemical
Company Group Life Insurance Program’s Company-Paid Life Insurance Plan, The Dow
Chemical Company Employee-Paid and Dependent Life Insurance Program’s
Employee-Paid Life Insurance Plan, and The Dow Chemical Company Employee-Paid
and Dependent Life Insurance Program’s Dependent Life Insurance Plan. However,
this booklet is not all-inclusive and it is not intended to take the place of
the Plan Documents for the Programs. In case of any conflict between this SPD
and the applicable Plan Document, the applicable Plan Document will govern.
The Dow Chemical Company reserves the right to amend, modify or terminate the
Programs (including amending the Plan Documents and the SPDs) at any time in its
sole discretion.
The Plan Documents are made available for our review upon written request to the
Plan Administrator. The SPD and the Program do not constitute a contract of
employment. Your employer retains the right to terminate your employment or
otherwise deal with your employment as if this SPD and the Program had never
existed.




35

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


ERISA Information
 
The Dow Chemical Company Group Life Insurance Program’s Company-Paid Life
Insurance Plan
The Dow Chemical Company Employee-Paid and Dependent Life Insurance Program’s
Employee-Paid Life Insurance Plan and Dependent Life Insurance Plan
Type of Plan:
Life insurance
Type of Plan Administration:
Insurer administration
Plan Sponsor:
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
(877) 623-8079
Employer Identification
Number:
38-1285128
Plan Number:
507
515
Group Policy Number:
11700-G
11700-G
Plan Administrator:
North America Health and Welfare Plans Leader
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
(877) 623-8079
To Serve Legal Process:
General Counsel
The Dow Chemical Company
c/o HR Legal Department
2030 Dow Center
Midland, MI 48674
Claims Administrator for Claims for Eligibility Determination:
To Submit a Claim for an Eligibility Determination
North America Health and Welfare Plans Leader
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
Attention: Initial Claims Reviewer for the life insurance plans (Eligibility
Determination)
To appeal a denied Claim for an Eligibility Determination:
Associate Director of North America Benefits/ Global Benefits Director
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
Attention: Appeals Administrator for the life insurance plans (Appeal of
Eligibility Determination)
Claims Administrator for Claims for Plan Benefits:
Metropolitan Life Insurance Company administers claims under a group policy
issued to The Dow Chemical Company:
Metropolitan Life Insurance Company
Group Life Claims
P.O. Box 6100
Scranton, PA 18505
Plan Year:
The Plan’s fiscal records are kept on a plan year beginning January 1 and ending
December 31.


36

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


 
The Dow Chemical Company Group Life Insurance Program’s Company-Paid Life
Insurance Plan
The Dow Chemical Company Employee-Paid and Dependent Life Insurance Program’s
Employee-Paid Life Insurance Plan and Dependent Life Insurance Plan
Funding:
Dow pays the entire premium for Plan coverage. Benefits are funded through a
group insurance contract with MetLife. Plan expenses (such as consulting fees,
actuarial fees, attorneys’ fees, third party administrator fees and other
administrative expenses) may be paid by the Participating Employers or from the
assets of the Plan, if any.
Employees pay the premiums for Plan coverage. Benefits are funded through a
group insurance contract with MetLife. Plan expenses (such as consulting fees,
actuarial fees, attorneys’ fees, third party administrator fees and other
administrative expenses) may be paid by the Participating Employers or from the
assets of the Plan, if any.


37

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


CLAIMS PROCEDURES APPENDIX
A “Claim” is a written request by a claimant for a Plan benefit or an
Eligibility Determination. There are two kinds of Claims:
A Claim for Plan Benefits is a request for benefits covered under the Plan.
An Eligibility Determination is a kind of Claim. It is a request for a
determination as to whether a claimant is eligible to be a Participant or
covered Dependent under the Plan or as to the amount a claimant must contribute
towards the cost of coverage.
You must follow the claims procedures for either CLAIMS FOR PLAN BENEFITS or
CLAIMS FOR AN ELIGIBILITY DETERMINATION, whichever applies to your situation.
See the applicable sections below.
Who Will Decide Whether to Approve or Deny My Claim?
The Plans have more than one Claims Administrator. The initial determination is
made by the Initial Claims Reviewer. If you appeal an initial determination, the
appellate decision is made by the Appeals Administrator. Each of these Claims
Administrators is a named fiduciary of the Plans with respect to the respective
types of Claims that they process.
Claims for an Eligibility Determination: The Initial Claims Reviewer is the
North America Health and Welfare Plans Leader for The Dow Chemical Company or
his delegate. The Appeals Administrators are the Global Benefits Director and
the Associate Director of North America Benefits for The Dow Chemical Company.
Claims for a Plan Benefit: The Initial Claims Reviewer and the Appeals
Administrator are MetLife.
Authority of the Administrators and Your Rights Under ERISA
The Claims Administrators have the full, complete, and final discretion to
interpret the provisions of the Plan Documents and to make findings of fact in
order to carry out their respective decision-making responsibilities. However,
the Claims Administrators’ determinations are subject to the interpretations of
the Plan Documents made by the Plan Administrator. Interpretations and Claims
decisions by the Claims Administrators are final and binding on Participants
(except to the extent the Initial Claims Reviewer is subject to review by the
Appeals Administrator). You may file a civil action against the Plan under
section 502 of the Employee Retirement Income Security Act (ERISA) in a federal
court, provided you complete the claims procedures described in this Appendix
(or the Claims Administrator fails to timely respond to your claim). If the
Claims Administrators’ determinations are challenged in court, they shall not be
overturned unless proven to be arbitrary and capricious. Please see Litigation
and Class Action Lawsuits, in Chapter Four of this SPD, for the deadline for
filing a lawsuit.
An Authorized Representative May Act on Your Behalf
An Authorized Representative may submit a Claim on behalf of a Plan Participant.
The Plan will recognize a person as a Plan Participant’s “Authorized
Representative” if such person submits a notarized writing signed by the
Participant stating that the Authorized Representative is authorized to act on
behalf of such Participant. A court order stating that a person is authorized to
submit Claims on behalf of a Participant will also be recognized by the Plan.

38

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


HOW TO FILE A CLAIM FOR PLAN BENEFITS
For Claims for Plan Benefits, the claimant must call the HR Service Center at
877-623-8079 to report the death.  (Retirees should call the Retiree Service
Center at 800-344-0661 to report the death.)  Dow will contact MetLife on your
behalf and you will receive the appropriate Claimant Statement forms and
instructions directly from MetLife.  In addition, a certified death certificate
(i.e., a death certificate that is certified by the government authority, as
exhibited by a “raised seal” on the certificate) that states the cause of death
is required.  If you need help completing the MetLife Claimant Statement, you
may request assistance from North America Benefits (989-636-9556).
HOW TO FILE A CLAIM FOR AN ELIGIBILITY DETERMINATION
For Claims for an Eligibility Determination, the Claim must be in writing and
contain the following information:
•
The name of the Employee (or former Employee), and the name of the person
(Employee, Spouse/Domestic Partner, Dependent child, as applicable) for whom the
eligibility determination is being requested

•
The name of the plan for which the eligibility determination is being requested

•
If the eligibility determination is being requested for the Employee’s
dependent:

Ø
a description of the relationship of the dependent to the Employee (e.g.,
Spouse/Domestic Partner, Dependent child, etc.)

Ø
documentation of such relationship (e.g., marriage certificate/statement of
Domestic Partnership, birth certificate, etc.)

Claims for Eligibility Determinations must be filed with:
North America Health and Welfare Plans Leader
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
Attention: Initial Claims Reviewer for the life insurance plans (Eligibility
Determination)
INITIAL DETERMINATIONS
If you submit a Claim for Plan Benefits you must do so before the end of the
year in which you seek a benefit. If you submit a Claim for an Eligibility
Determination, you must do so before the end of the year in which you seek
enrollment or for which you claim you were charged an incorrect premium. The
Initial Claims Reviewer will review your Claim and notify you of its decision to
approve or deny your Claim. Such notification will be provided to you in writing
within a reasonable period, not to exceed 90 days after the date you submitted
your claim; except that under special circumstances, the Initial Claims Reviewer
may have up to an additional 90 days to provide you such written notification.
If the Initial Claims Reviewer needs such an extension, it will notify you prior
to the expiration of the initial 90-day period, state the reason why such an
extension is needed, and state when it will make its determination.
If the applicable Initial Claims Reviewer denies the Claim, the written
notification of the Claims decision will state the reason(s) why the Claim was
denied and refer to the pertinent Plan provision(s). If the Claim was denied
because you did not file a complete Claim or because the Initial Claims Reviewer
needed additional information, the Claims decision will state that as the reason
for denying the Claim and will explain why such information was necessary. The
decision will also describe the appeals procedures (described below).

39

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


APPEALING THE INITIAL DETERMINATION
If the Initial Claims Reviewer has denied your Claim, in whole or in part, you
may appeal the decision. If you appeal the Initial Claims Reviewer’s decision,
you must do so in writing within 60 days of receipt of the Initial Claims
Reviewer’s determination, assuming that there are no extenuating circumstances,
as determined by the Appeals Administrator. Your written appeal must include the
following information:
•
the name of the Employee;

•
the name of Dependent or beneficiary, if the Dependent or beneficiary is the
person who is appealing the Administrator’s decision;

•
the name of the Plan;

•
reference to the Initial Determination; and

•
an explanation of the reason why you are appealing the Initial Determination.

Appeals of Claims for an Eligibility Determination should be sent to:
Associate Director of North America Benefits or the Global Benefits Director
The Dow Chemical Company
Employee Development Center
Midland, MI 48674
Attention: Appeals Administrator for the life insurance plans (Appeal of
Eligibility Determination)
Appeals of Claims for Plan Benefit should be sent to:
Metropolitan Life Insurance Company
Group Life Claims
P.O. Box 6100
Scranton, PA 18505
Attention: Claims Administrator for the life insurance plans of The Dow Chemical
Company and certain of its subsidiaries (Appellate Review)
You may submit any additional information to the Appeals Administrator when you
submit your request for appeal. You may also request that the Administrator
provide you copies of documents, records and other information that is relevant
to your Claim, as determined by the Appeals Administrator in its sole
discretion. Your request must be in writing. Such information will be provided
at no cost to you.
After the Appeals Administrator receives your written request to appeal the
initial determination, the Appeals Administrator will review your Claim.
Deference will not be given to the initial adverse decision, and the Appeals
Administrator will look at the Claim anew. The Appeals Administrator will notify
you in writing of its final decision. Such notification will be provided within
a reasonable period, not to exceed 60 days of the written request for appellate
review; except that under special circumstances, the Appeals Administrator may
have up to an additional 60 days to provide written notification of the final
decision. If the Appeals Administrator needs such an extension, it will notify
you prior to the expiration of the initial 60-day period, state the reason why
such an extension is needed, and state when it will make its determination. If
an extension is needed because the Appeals Administrator determines that it does
not have sufficient information to make a decision on the Claim, it will
describe any additional material or information necessary to submit to the
Appeals Administrator, and provide you with the deadline for submitting such
information.
The period for deciding your Claim may, in the Appeals Administrator’s sole
discretion, be tolled until the date you respond to a request for information.
If you do not provide the information by the deadline, the Appeals Administrator
will decide the Claim without the additional information.

40

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


The Appeals Administrator will notify you in writing of its decision. If your
claim is denied, in full or part, the written notification of the decision will
state (1) the reason(s) for the denial; (2) refer to the specific provisions in
the Plan Document on which the denial is based; (3) that you are entitled to
receive upon request and free of charge reasonable access to and copies of all
documents, records, and other information relevant to your claim (as determined
by the Claims Administrator under applicable federal regulations); and (4) that
you have a right to bring a civil action under section 502 of ERISA.

41

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


DEFINITIONS APPENDIX
Additional terms are defined in the Plan Documents.
“Actively at Work” or “Active Work” means that you are performing all of the
usual and customary duties of your job with the Participating Employer on a Full
Time or Less-Than Full Time basis. This must be done at:
•
the Participating Employer’s place of business; or;

•
an alternate place approved by the Participating Employer; or

•
a place to which the Participating Employer’s business requires you to travel.

You will be deemed to be Actively at Work during weekends or Participating
Employer-approved vacations, holidays or business closures if you were Actively
at Work on the last scheduled work day preceding such time off.
“Administrator” means either the Plan Administrator or the Claims Administrator.
“Appeals Administrator” with respect to reviewing an adverse Claim for Benefits,
means MetLife. The Appeals Administrators with respect to reviewing an adverse
Claim for an Eligibility Determination are the Global Benefits Director and the
Associate Director of North America Benefits for The Dow Chemical Company.
“Bargained-for Employee” means an Employee who is represented by a collective
bargaining unit that is recognized by the Participating Employer. “Bargained-for
Employee” and “Hourly Employee” have the same meaning.
“Claim” means a written request by a claimant for a Plan benefit or for an
eligibility determination that contains at a minimum, the information described
in the Claims Procedures Appendix.
“Claim for an Eligibility Determination” means a Claim requesting a
determination as to whether a claimant is eligible to participate under the Plan
or as to the amount a claimant must contribute towards the cost of coverage.
“Claim for Plan Benefits” means a Claim requesting that the Plan pay for
benefits covered under the Plan.
“Claims Administrator” means either the Initial Claims Reviewer or the Appeals
Administrator, depending on the context in which the term is used.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” means The Dow Chemical Company, a corporation organized under the laws
of Delaware.
“Dependent” means a Spouse or Domestic Partner or a Dependent child eligible for
coverage under the Dependent Life Insurance Plan.
“Domestic Partner” means a person who is a member of a Domestic Partnership. A
“Domestic Partnership” means a relationship between two people that meets all of
the requirements of paragraph A or both of the requirements of paragraph B:
A.    Facts and Circumstances Test
1.
The two people have lived together for at least twelve (12) consecutive months
immediately prior to receiving coverage under the Program;


42

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


2.
The two people are not Married to other persons and were not Married to other
persons at any time during the twelve (12) consecutive month period preceding
coverage under the Program;

3.
The two people are and were, during the twelve (12) consecutive month period
preceding coverage under the Program, each other’s sole Domestic Partner in a
committed relationship similar to a legal Marriage and with the intent to remain
in the relationship indefinitely;

4.
Both people are legally competent and able to enter into a contract;

5.
The two people are not related to each other in a way which would prohibit legal
Marriage;

6.
In entering the relationship with each other, neither of the two people is
acting fraudulently or under duress;

7.
During the twelve (12) month period preceding coverage for benefits under the
Plan, and now, the two people have been and are financially interdependent with
each other; and

8.
Both people have signed a statement acceptable to the Plan Administrator
indicating the above requirements have been met, and have provided it to the
Plan Administrator.

B.    Civil Union Test
1.
Evidence satisfactory to the Plan Administrator is provided that the two people
are registered as domestic partners or partners in a civil union in a state or
municipality or country that legally recognizes such domestic partnerships or
civil unions, and

2.
Both people signed a statement acceptable to the Plan Administrator and have
provided it to the Plan Administrator.

The Plans will cease to recognize a Domestic Partnership as of the date stated
on a valid “Termination of Domestic Partner Relationship” form filed with the
Plan Administrator.
“Dow” means a Participating Employer or collectively, Participating Employers,
as determined by the context of the sentence in which it is used.
“Dow LTD Program” means either The Dow Chemical Company Long Term Disability
Insurance Program (Applicable to Those Who Were Fully Disabled Prior to January
1, 2008) (including the Dow AgroSciences Long Term Disability Insurance Program)
or The Dow Chemical Company Long Term Disability Insurance Program (Applicable
to Those Who Are Actively at Work on or After January 1, 2008)
“Employee” with respect to a Plan means a person who:
•
is employed by a Participating Employer to perform personal services in an
employer-employee relationship that is subject to taxation under the Federal
Insurance Contributions Act or similar federal statute;

•
receives a payment for services performed for the Participating Employer
directly from the Company’s U.S. or a Participating Employer’s U.S. Payroll
Department,

•
if not a U.S. citizen or resident alien, is Localized in the U.S.; and


43

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


•
if on international assignment, is a U.S. citizen or Localized in the U.S.

The definition of “Employee” does not include an individual who is determined by
the Plan Administrator (or a Participating Employer) to be:
1.
a leased employee as defined by Code § 414(n) without regard to the one-year
requirement in Code § 414(n)(2), which generally means an individual who
provides services to a Participating Employer pursuant to an agreement between
the Participating Employer and another business, such as a leasing organization;

2.
an individual retained by the Participating Employer pursuant to a contract or
agreement (including a long-term contract or agreement) that specifies that the
individual is not eligible to participate in the Plan;

3.
an individual whom is classified or treated as an independent contractor; or

4.
a self-employed individual, as defined in Code § 401(c)(1)(A), which generally
means an individual who has net earnings from self-employment in a trade or
business in which the personal services of the individual are a material
income-producing factor.

If the Plan Administrator or a Participating Employer determines that an
individual is not an “Employee,” the individual will not be eligible to
participate in the Plans, regardless of whether the determination is
subsequently upheld by a court or tax or regulatory authority having
jurisdiction over such matters or whether the individual is subsequently treated
or classified as an Employee for certain specified purposes. Any change to an
individual’s status by reason of such reclassification or subsequent treatment
will apply prospectively only (i.e., will apply to coverage after the
reclassification).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Full-Time” Employee means an Employee who has been classified by a
Participating Employer as having full-time status.
“Hourly Employee” means an Employee who is represented by a collective
bargaining unit that is recognized by the Company or Participating Employer.
“Bargained-for Employee” and “Hourly Employee” have the same meaning.
“Initial Claims Reviewer” with respect to deciding Claims for Plan Benefits is
MetLife. With respect to deciding a Claim for an Eligibility Determination, the
Initial Claims Reviewer is the North America Health and Welfare Plans Leader for
The Dow Chemical Company.
“Less-Than-Full-Time” Employee means an Employee who has been approved by a
Participating Employer to work 20 to 39 hours per week and is classified by a
Participating Employer as having “Less-Than-Full-Time Status”.
“Localized” occurs when an individual has been determined by a Participating
Employer to be permanently relocated to a particular country, and the individual
has accepted such determination. For example, an Employee who is a Malaysian
national is “Localized” to the U.S. when a Participating Employer has determined
that such Employee is permanently relocated to the U.S., and such Employee has
accepted such determination.
“Married” or “Marriage” means a civil contract between two individuals who have
the legal capacity to marry and that is formalized by a marriage license.
Whether a person is “Married” for purposes of the Plans shall be determined in
accordance with IRS Revenue Ruling 2013-17 and other relevant guidance issued by
the Internal Revenue Service and the Department of Labor.
“MetLife” means Metropolitan Life Insurance Company.

44

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


“Participating Employer” means the Company or one of its subsidiaries or
affiliates that the Company authorizes to participate in the applicable Program.
Notwithstanding anything to the contrary, a “Participating Employer” is only a
“Participating Employer” while it is a member of the Company’s controlled group
of corporations within the meaning of section 414(b) or section 414(c) of the
Code. If the entity ceases to be a member of the Company’s controlled group of
corporations, then the entity ceases to be a “Participating Employer” on the
date it is no longer a member of the controlled group of corporations.
“Plan” means the Company-Paid Life Insurance Plan, the Employee-Paid Life
Insurance Plan, or the Dependent Life Insurance Plan, as applicable. The
Company-Paid Life Insurance Plan (for Salaried and Certain Bargained for
Employees) is a component of The Dow Chemical Company Group Life Insurance
Program (ERISA Plan #507). The Employee-Paid Life Insurance Plan and the
Dependent Life Insurance Plan are components of The Dow Chemical Company
Employee-Paid and Dependent Life Insurance Program (ERISA Plan #515).
“Plan Administrator” means each of the Vice President, Human Resources Center of
Expertise; Global Benefits Director; Associate Director of North America
Benefits; North America Health and Welfare Plans Leader of The Dow Chemical
Company; and such other person, group of persons or entity which may be
designated by the Company in accordance with the applicable Plan Document.
“Plan Document” means the legal instrument under which The Dow Chemical Company
Group Life Insurance Program or The Dow Chemical Company Employee-Paid and
Dependent Life Insurance Program, as applicable is operated. The insurance
policy through which the Plan Benefits are funded and the summary plan
descriptions for the Plans offered under these Programs, including this SPD, are
part of the Plan Documents for the Programs.
“Plan Year” means the 12-month period beginning each January 1 and ending each
December 31.
“Program” means either The Dow Chemical Company Group Life Insurance Program
(ERISA Plan #507) or The Dow Chemical Company Employee-Paid and Dependent Life
Insurance Program (ERISA Plan #515), whichever the case may be.
“Regular” Employee is an Employee who is classified by the Employer as
“regular.”
“Retire” or “Retirement” means when an active Employee who meets the definition
of a “Retiree” terminates employment with a Participating Employer.
“Retiree” means one of the following:
•
An Employee who (1) is age 50 or older with 10 or more years of Service when his
employment terminated with a Participating Employer, (2) is eligible to receive
a pension under the Dow Employees’ Pension Plan, and (3) was a Participant in
the Program on the day preceding Retirement.

•
An Employee who is receiving, or has received a benefit, under the 1993 Special
Separation Payment Plan and who is 50 or older at the time he leaves active
employment with Dow, regardless of years of Service.

•
An Employee who (1) is age 50 or older with 10 or more years of Service when his
employment terminated with a Participating Employer, (2) terminated employment
with Union Carbide Corporation or a subsidiary of Union Carbide Corporation that
is a Participating Employer on or after February 6, 2003, (3) is eligible to
receive a pension under the terms of the Union Carbide Employees’ Pension Plan,
and (4) was a Participant in the Program on the day preceding termination of
employment with the Participating Employer.

•
An Employee who (1) was enrolled in The Dow Chemical Company Executive Split
Dollar Life Insurance Plan, (2) terminated employment with Dow Chemical Canada
Inc. on or after


45

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


October 1, 2003 at age 50 or older with 10 or more years of Service, (3) is
eligible to receive a pension from the pension plan sponsored by Dow Chemical
Canada Inc., and (3) signed a waiver of all his rights under The Dow Chemical
Company Executive Split Dollar Life Insurance Agreement between himself and The
Dow Chemical Company.
“Rohm and Haas Company” means the “participating employer” as defined under the
Rohm and Haas Company Health and Welfare Plan.
“Salaried” means an individual who is not represented by a collective bargaining
unit.
“Service” with respect to a Retiree who is eligible to receive a pension from
the Dow Employees’ Pension Plan, means either “Eligibility Service” or “Credited
Service” recognized under the Dow Employees’ Pension Plan, whichever is greater.
With respect to a Retiree who is eligible to receive a pension from the Union
Carbide Employees’ Pension Plan, “Service” means “Eligibility Service” or
“Credited Service” recognized under the Union Carbide Employees’ Pension Plan,
whichever is greater. For Employees of the Dow Mid-Michigan Business Process
Service Center (“BPSC”) and Business Services, LLC, “Service” is “Eligibility
Service” as defined in the Dow Employees’ Pension Plan determined as if the Dow
Employees’ Pension Plan recognized service for BPSC or Business Services, LLC.
Refer to the Plan Document for the applicable Program for details.
“Spouse” means a person who is Married to the Employee.
“SPD” (or “Summary Plan Description”) means the summary plan description for the
Plans, including its appendices. The SPDs for the applicable component plans are
an integral part of the Plan Documents for The Dow Chemical Company Group Life
Insurance Program and The Dow Chemical Company Employee-Paid and Dependent Life
Insurance Program.
“VPHR” means the Vice President of the Company with the senior responsibility
for human resources.
    



46

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


THE DOW CHEMICAL COMPANY
ADOPTION OF SUMMARY PLAN DESCRIPTIONS


WHEREAS, The Dow Chemical Company (“Dow”) sponsors The Dow Chemical Company
Employee-Paid and Dependent Life Insurance Program and The Dow Chemical Company
Group Life Insurance Program (the “Programs”);
WHEREAS, Dow maintains the following component plans under the Programs
(collectively, the “Plans”):    
l
Company-Paid Life Insurance Plan;
l
Retiree Company-Paid Life Insurance Plan;
l
Employee-Paid Life Insurance Plan;
l
Retiree Optional Life Insurance Plan; and
l
Dependent Life Insurance Plan;
l
Retiree Dependent Life Insurance Plan.



WHEREAS, Dow reserves the right, by action of the undersigned, to amend or
modify the Programs including, without limitation, the Plans and the Summary
Plan Descriptions for the Plans, in accordance with Article VIII of the plan
document for each of the Programs;
WHEREAS, Dow wishes to adopt revised Summary Plan Descriptions for the Plans;
and
NOW, THEREFORE, BE IT RESOLVED, Dow adopts the following Summary Plan
Descriptions for the Plans as amended and restated substantially in the form
attached hereto and bearing the following covers:
Summary Plan Description for
The Dow Chemical Company Company-Paid Life Insurance Plan, Employee-Paid Life
Insurance Plan, Dependent Life Insurance Plan


APPLICABLE TO ACTIVE SALARIED EMPLOYEES AND ACTIVE HOURLY EMPLOYEES WHOSE
COLLECTIVE BARGAINING UNIT HAS AGREED TO THIS PLAN
Amended and Restated Effective January 1, 2014 and thereafter until superseded
The Dow Chemical Company Retiree Life Insurance Plans
for Salaried Retirees and Certain Hourly Retirees


Summary Plan Description for
Retiree Company-Paid Life Insurance Plan, Retiree Optional Life Insurance Plan,
Retiree Dependent Life Insurance Plan
APPLICABLE TO EMPLOYEES HIRED BEFORE JANUARY 1, 2008
Amended and Restated Effective January 1, 2014 and thereafter until superseded



DC: 5150242-1

47

--------------------------------------------------------------------------------



 
 
Exhibit 10.1
 
 
 


RESOLVED, FURTHER, that all prior Summary Plan Descriptions for the Plans are
superseded.
*    *    *    *




By:  /s/ BRYAN JENDRETZKE
 
Reviewed by Plan Administrator:
Bryan Jendretzke
 
/s/ DIANE DITTENHAFER
Global Benefits Director
 
Diane Dittenhafer
The Dow Chemical Company
 
 
 
 
Reviewed by Legal Department:
 
 
/s/ KENNETH H. HEMLER
 
 
Kenneth H. Hemler



Dated: January 24, 2014



48